Exhibit 10.1

 



SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of March 31,
2015, by and among Carolina Bank Holdings, Inc., a North Carolina corporation
(the “Company”), and each purchaser identified on the signature pages hereto
(each, including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

 

RECITALS

 

A. The Company and each Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

 

B. Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
that aggregate number of shares of the Company’s Series B Non-Voting Convertible
Preferred Stock, $975 liquidation preference per share (the “Preferred Stock”),
set forth below such Purchaser’s name on the signature page of this Agreement
(which aggregate amount for all Purchasers shall be 15,500 shares of Preferred
Stock (collectively referred to herein as the “Preferred Shares”)). When
purchased, the Preferred Stock will have the terms set forth in a Certificate of
Designation of Preferences, Limitations and Relative Rights incorporated into
Articles of Amendment for the Preferred Stock in the form attached as Exhibit A
hereto (the “Articles of Amendment”) and made a part of the Company’s Articles
of Incorporation by the filing of the Articles of Amendment with the North
Carolina Secretary of State (the “Secretary of State”). The Preferred Stock will
be convertible into shares (the “Underlying Shares” and, together with the
Preferred Shares, the “Securities”) of the common stock, par value $1.00 per
share, of the Company (the “Common Stock”), subject to and in accordance with
the terms and conditions of the Articles of Amendment.

 

C. The Company has engaged FIG Partners LLC as its exclusive placement agent
(the “Placement Agent”) for the offering of the Preferred Shares.

 

D. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit B (the “Registration Rights
Agreement”), pursuant to which, among other things, the Company will agree to
provide certain registration rights with respect to the Underlying Shares under
the Securities Act and the rules and regulations promulgated thereunder and
applicable state securities laws.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1. Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:

 

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company, any
Subsidiary or any of their respective properties or any officer, director or
employee of the Company or any Subsidiary acting in his or her capacity as an
officer, director or employee before or by any federal, state, county, local or
foreign court, arbitrator, governmental or administrative agency, regulatory
authority, stock market, stock exchange or trading facility.

 



1

 

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.

 

“Agency” has the meaning set forth in Section 3.1(qq).

 

“Agreement” shall have the meaning ascribed to such term in the Preamble.

 

“Articles of Amendment” has the meaning set forth in the Recitals.

 

“Articles of Incorporation” means the Articles of Incorporation of the Company
and all amendments thereto, as the same may be amended from time to time.

 

“Bank” means Carolina Bank, a North Carolina-chartered commercial bank and
wholly-owned subsidiary of the Company.

 

“BHC Act Control” has the meaning set forth in Section 3.1(yy).

 

“BHCA” has the meaning set forth in Section 3.1(b).

 

"Burdensome Condition" has the meaning set forth in Section 5.1(l).

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
North Carolina are open for the general transaction of business.

 

“Buy-In” has the meaning set forth in Section 4.1(e).

 

“Buy-In Price” has the meaning set forth in Section 4.1(e).

 

“Bylaws” means the Bylaws of the Company and all amendments thereto, as the same
may be amended from time to time.

 

“CIBCA” means the Change in Bank Control Act.

 

“Closing” means the closing of the purchase and sale of the Preferred Shares
pursuant to this Agreement.

 

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied or
waived, as the case may be, or such other date as the parties may agree.

 

“Code” means the Internal Revenue Code of 1986, as amended, including the
regulations and published interpretations thereunder.

 

“Commission” has the meaning set forth in the Recitals.

 

“Common Stock” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Stock may hereafter be reclassified or changed.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Counsel” means Wyrick Robbins Yates & Ponton LLP.

 

“Company Deliverables” has the meaning set forth in Section 2.2(a).

 

“Company Reports” has the meaning set forth in Section 3.1(mm).

 



2

 

 

“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge of the
executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement.

 

“Control” (including the terms “controlling,” “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Covered Person” has the meaning set forth in Section 3.1(vv).

 

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

 

“Disqualification Event” has the meaning set forth in Section 3.1(vv).

 

“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.

 

“Environmental Laws” has the meaning set forth in Section 3.1(l).

 

“ERISA” has the meaning set forth in Section 3.1(ss).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“Federal Reserve” means the Board of Governors of the Federal Reserve System.

 

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

 

“Governmental Entity” means any court, administrative agency or commission or
other governmental authority or instrumentality, whether federal, state, local
or foreign, and any applicable industry self-regulatory organization or
securities exchange.

 

“Indemnified Person” has the meaning set forth in Section 4.8(a).

 

“Insurer” has the meaning set forth in Section 3.1(qq).

 

“Intellectual Property” has the meaning set forth in Section 3.1(r).

 

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.

 

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, properties,
business, condition (financial or otherwise) or prospects of the Company and the
Subsidiaries, taken as a whole, or (iii) any adverse impairment to the Company’s
ability to perform in any material respect on a timely basis its obligations
under any Transaction Document; provided, however, that “Material Adverse
Effect” shall not include the impact of (A) changes in banking and similar laws
of general applicability or interpretations thereof by any applicable
governmental authority, (B) changes in GAAP or regulatory accounting
requirements applicable to banks and their holding companies generally, (C)
changes in general economic conditions, including interest rates, affecting
banks generally, or (D) the effects of any action or omission taken by the
Company or the Bank with the prior written consent of the Purchasers, except,
with respect to clauses (A), (B) and (C), to the extent that the effect of such
changes has a disproportionate impact on the Company and the Subsidiaries, taken
as a whole, relative to other similarly situated banks and their holding
companies generally.

 



3

 

 

“Material Contract” means any contract of the Company that was, or was required
to be, filed as an exhibit to the SEC Reports pursuant to Item 601 of Regulation
S-K as promulgated by the Commission.

 

“Material Permits” has the meaning set forth in Section 3.1(p).

 

“Money Laundering Laws” has the meaning set forth in Section 3.1(kk).

 

“NCCOB” means the Office of the North Carolina Commissioner of Banks.

 

“North Carolina Courts” means the state and federal courts sitting in the State
of North Carolina.

 

“OFAC” has the meaning set forth in Section 3.1(jj).

 

“Outside Date” means fifteen (15) days following the date of this Agreement;
provided that if such day is not a Business Day, the first day following such
day that is a Business Day.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Placement Agent” has the meaning set forth in the Recitals.

 

“Preferred Shares” has the meaning set forth in the Recitals.

 

“Preferred Stock” has the meaning set forth in the Recitals.

 

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on or quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the Nasdaq Global Market.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Purchase Price” means $975 per Preferred Share.

 

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

 

“Regulation D” has the meaning set forth in the Recitals.

 

“Regulatory Agreement” has the meaning set forth in Section 3.1(oo).

 

“Required Approvals” has the meaning set forth in Section 3.1(e).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” has the meaning set forth in Section 3.1(h).

 

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(v).

 

“Securities” has the meaning set forth in the Recitals.

 

“Securities Act” means the Securities Act of 1933, as amended.

 



4

 

 

“Subscription Amount” means with respect to each Purchaser, the aggregate amount
to be paid for the Preferred Shares purchased hereunder as indicated on such
Purchaser’s signature page to this Agreement next to the heading “Aggregate
Purchase Price (Subscription Amount).”

 

“Subsidiary” means any entity in which the Company, directly or indirectly, owns
sufficient capital stock or holds a sufficient equity or similar interest such
that it is consolidated with the Company in the financial statements of the
Company.

 

“Trading Day” means a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market; provided, that in the event that the
Common Stock is not listed or quoted as set forth herein, then Trading Day shall
mean a Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq Capital
Market, the OTC Bulletin Board, the OTCQX, the OTCQB, or the OTC Pink on which
the Common Stock is listed or quoted for trading on the date in question.

 

“Transaction Documents” means this Agreement, the Exhibits attached hereto, the
Registration Rights Agreement, the Articles of Amendment and any other documents
or agreements executed in connection with the transactions contemplated
hereunder.

 

“Transfer Agent” means Computershare, or any successor transfer agent for the
Company.

 

“Underlying Shares” has the meaning set forth in the Recitals.

 

“U.S. Sanctions Laws” has the meaning set forth in Section 3.2(q).

 

ARTICLE II
PURCHASE AND SALE

 

2.1. Closing.

 

(a) Purchase of Preferred Shares. Subject to the terms and conditions set forth
in this Agreement, at the Closing the Company shall issue and sell to each
Purchaser, and each Purchaser shall, severally and not jointly, purchase from
the Company, the number of Preferred Shares set forth below such Purchaser’s
name on the signature page of this Agreement at a per Preferred Share price
equal to the Purchase Price.

 

(b) Closing. The Closing of the purchase and sale of the Preferred Shares shall
take place at the offices of Wyrick Robbins Yates & Ponton LLP, 4101 Lake Boone
Trail, Suite 300, Raleigh, North Carolina 27607 on the Closing Date or at such
other location or remotely by facsimile transmission or other electronic means
as the parties may mutually agree.

 

(c) Form of Payment. Unless otherwise agreed to by the Company and a Purchaser
(as to itself only), on the Closing Date, (1) the Company shall deliver to each
Purchaser (or its designated custodian per its delivery instructions) one or
more stock certificates (if physical certificates are required by the Purchaser
to be held immediately prior to Closing, as indicated on such Purchaser’s
signature page hereto; if not, then facsimile or “.pdf” copies of such
certificates shall suffice for purposes of Closing with the original stock
certificates to be delivered within two Business Days of the Closing Date),
evidencing the number of Preferred Shares set forth on such Purchaser’s
signature page to this Agreement (or as otherwise set forth on the Stock
Certificate Questionnaire included as Exhibit C-2 hereto) and (2) upon receipt
thereof, each Purchaser shall wire its Subscription Amount, in United States
dollars and in immediately available funds, in accordance with the Company’s
written wire transfer instructions.

 



5

 

 

2.2. Closing Deliveries.

 

(a) On or prior to the Closing, the Company shall issue, deliver or cause to be
delivered to each Purchaser the following (the “Company Deliverables”):

 

(i) this Agreement, duly executed by the Company;

 

(ii) the Registration Rights Agreement, duly executed by the Company (which
shall be delivered on the date hereof);

 

(iii) one or more stock certificates (if physical certificates are required by
the Purchaser to be held immediately prior to Closing, as indicated on such
Purchaser’s signature page hereto; if not, then facsimile or “.pdf” copies of
such certificates shall suffice for purposes of Closing with the original stock
certificates to be delivered within two Business Days of the Closing Date),
evidencing the Preferred Shares subscribed for by Purchaser hereunder,
registered in the name of such Purchaser or as otherwise set forth on such
Purchaser’s Stock Certificate Questionnaire (the “Stock Certificates”) (or as
otherwise set forth on the Stock Certificate Questionnaire);

 

(iv) a legal opinion of Company Counsel, dated as of the Closing Date and in the
form attached hereto as Exhibit D, executed by such counsel and addressed to the
Purchasers;

 

(v) a certificate of the Secretary of the Company, in the form attached hereto
as Exhibit E (the “Secretary’s Certificate”), dated as of the Closing Date,
(a) certifying the resolutions adopted by the Board of Directors of the Company
or a duly authorized committee thereof approving the transactions contemplated
by this Agreement and the other Transaction Documents and the issuance of the
Securities, (b) certifying the current versions of the Articles of Incorporation
and Bylaws of the Company and (c) certifying as to the signatures and authority
of persons signing the Transaction Documents and related documents on behalf of
the Company; and

 

(vi) the compliance certificate referred to in Section 5.1(f).

 

(b) On or prior to the Closing, each Purchaser shall deliver or cause to be
delivered to the Company the following (the “Purchaser Deliverables”):

 

(i) this Agreement, duly executed by such Purchaser;

 

(ii) the Registration Rights Agreement, duly executed by such Purchaser;

 

(iii) its Subscription Amount, in U.S. dollars and in immediately available
funds, in the amount indicated below such Purchaser’s name on the applicable
signature page hereto under the heading “Aggregate Purchase Price (Subscription
Amount)” by wire transfer in accordance with the Company’s written instructions;
and

 

(iv) a fully completed and duly executed Accredited Investor Questionnaire,
reasonably satisfactory to the Company, and Stock Certificate Questionnaire in
the forms attached hereto as Exhibits C-1 and C-2, respectively.

 



6

 

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

3.1. Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date hereof and as of the Closing Date (except
for the representations and warranties that speak as of a specific date, which
shall be made as of such date), to each of the Purchasers that:

 

(a) Subsidiaries. The Company has no direct or indirect Subsidiaries except as
set forth in Exhibit 21 to the Company’s Annual Report on Form 10-K for the year
ended December 31, 2014, as filed with the Commission on March 26, 2015. The
Company owns, directly or indirectly, all of the capital stock or comparable
equity interests of each Subsidiary free and clear of any and all Liens, and all
the issued and outstanding shares of capital stock or comparable equity interest
of each Subsidiary are validly issued and are fully paid, non-assessable and
free of preemptive and similar rights to subscribe for or purchase securities.
No equity security of any Subsidiary is or may be required to be issued by
reason of any option, warrant, scrip, preemptive right, right to subscribe to,
gross-up right, call or commitment of any character whatsoever relating to, or
security or right convertible into, shares of any capital stock of such
Subsidiary, and there are no contracts, commitments, understandings or
arrangements by which any Subsidiary is bound to issue additional shares of its
capital stock, or any option, warrant or right to purchase or acquire any
additional shares of its capital stock. Except in respect of the Subsidiaries,
the Company does not beneficially own, directly or indirectly, more than 5% of
any class of equity securities or similar interests of any corporation, bank,
business trust, association or similar organization, and is not, directly or
indirectly, a partner in any partnership or party to any joint venture. The
Company beneficially owns all of the outstanding capital securities and has sole
Control of the Bank.

 

(b) Organization and Qualification. The Company and each of its Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own or lease and use
its properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. The Company and each of its Subsidiaries is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not in the reasonable judgment of the Company be expected to have a
Material Adverse Effect. The Company is duly registered as a bank holding
company under the Bank Holding Company Act of 1956, as amended (the “BHCA”). The
Bank is the Company’s only Subsidiary banking institution. The Bank’s deposit
accounts are insured up to applicable limits by the FDIC, and all premiums and
assessments required to be paid in connection therewith have been paid when due.
The Company and each of its Subsidiaries have conducted their respective
businesses in compliance with all applicable federal, state and foreign laws,
orders, judgments, decrees, rules, regulations and applicable stock exchange
requirements, including all laws and regulations restricting activities of bank
holding companies and banking organizations, except for any noncompliance that,
individually or in the aggregate, has not had and would not be reasonably
expected to have a Material Adverse Effect.

 

(c) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder, including,
without limitation, to issue the Preferred Shares in accordance with the terms
hereof and to issue the Underlying Shares in accordance with the Articles of
Amendment. The Company’s execution and delivery of each of the Transaction
Documents to which it is a party and the consummation by it of the transactions
contemplated hereby and thereby (including, but not limited to, the sale and
delivery of the Preferred Shares and the Underlying Shares) have been duly
authorized by all necessary corporate action on the part of the Company, and no
further corporate action is required by the Company, its board of directors or
its shareholders in connection therewith other than in connection with the
Required Approvals. Each of the Transaction Documents to which it is a party has
been (or upon delivery will have been) duly executed by the Company and is, or
when delivered in accordance with the terms hereof, will constitute the legal,
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
There are no shareholder agreements, voting agreements, or other similar
arrangements with respect to the Company’s capital stock to which the Company is
a party or, to the Company’s Knowledge, between or among any of the Company’s
shareholders.

 



7

 

 

(d) No Conflicts. The execution, delivery and performance by the Company of the
Transaction Documents to which it is a party and the consummation by the Company
of the transactions contemplated hereby or thereby (including, without
limitation, the issuance of the Preferred Shares and the Underlying Shares) do
not and will not (i) conflict with or violate any provisions of the Company’s or
any Subsidiary’s certificate or articles of incorporation, bylaws or otherwise
result in a violation of the organizational documents of the Company or any
Subsidiary, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would result in a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any Material
Contract, or (iii) subject to the Required Approvals, conflict with or result in
a violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations and the
rules and regulations thereunder, assuming, without investigation, the
correctness of the representations and warranties made by the Purchasers herein,
of any self-regulatory organization to which the Company or its securities are
subject, including all applicable Trading Markets), or by which any property or
asset of the Company is bound or affected, except in the case of clauses
(ii) and (iii) such as would not have or reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(e) Filings, Consents and Approvals. Neither the Company nor any of its
Subsidiaries is required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority, self-regulatory
organization (including the Principal Trading Market) or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents (including, without limitation, the issuance of the
Preferred Shares and the Underlying Shares), other than (i) the filing of the
Articles of Amendment with the Secretary of State, (ii) filings required by
applicable state securities laws, (iii) the filing of a Notice of Exempt
Offering of Securities on Form D with the Commission under Regulation D of the
Securities Act, (iv) the filing of any requisite notices and/or application(s)
to the Principal Trading Market for the issuance and sale of the Underlying
Shares and the listing of the Underlying Shares for trading or quotation, as the
case may be, thereon in the time and manner required thereby, (v) the filings
required in accordance with Section 4.6 of this Agreement, (v) the filing with
the Commission of one or more Registration Statements in accordance with the
Registration Rights Agreement, (vi) the filings required in accordance with
Section 4.16 of this Agreement (shareholder approval for issuance of Underlying
Shares), and (vii) those that have been made or obtained prior to the date of
this Agreement (collectively, the “Required Approvals”). The Company is unaware
of any facts or circumstances relating to the Company or its Subsidiaries which
would be likely to prevent the Company from obtaining or effecting any of the
foregoing.

 

(f) Issuance of the Preferred Shares. The issuance of the Preferred Shares has
been duly authorized and the Preferred Shares, when issued and paid for in
accordance with the terms of the Transaction Documents, will be duly and validly
issued, fully paid and non-assessable and free and clear of all Liens, other
than restrictions on transfer provided for in the Transaction Documents or
imposed by applicable securities laws, and shall not be subject to preemptive or
similar rights. The issuance of the Underlying Shares has been duly authorized
and the Underlying Shares, when issued in accordance with the terms of the
Articles of Amendment, will be duly and validly issued, fully paid and
non-assessable and free and clear of all Liens, other than restrictions on
transfer provided for in the Transaction Documents or imposed by applicable
securities laws, and shall not be subject to preemptive or similar rights.
Assuming the accuracy of the representations and warranties of the Purchasers in
this Agreement, the Securities will be issued in compliance with all applicable
federal and state securities laws.

 

(g) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock, options and other securities of the Company (whether
or not presently convertible into or exercisable or exchangeable for shares of
capital stock of the Company) has been set forth in the SEC Reports and has
changed since the date of such SEC Reports only due to stock grants or other
equity awards or stock option and warrant exercises that do not, individually or
in the aggregate, have a material effect on the issued and outstanding capital
stock, options and other securities. All of the outstanding shares of capital
stock of the Company are duly authorized, validly issued, fully paid and
non-assessable, have been issued in compliance in all material respects with all
applicable federal and state securities laws, and none of such outstanding
shares was issued in violation of any preemptive rights or similar rights to
subscribe for or purchase any capital stock of the Company. No shares of the
Company’s outstanding capital stock are subject to preemptive rights or any
other similar rights. Except as specified in the SEC Reports: (i) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of the Company or a Subsidiary, or contracts, commitments, understandings
or arrangements by which the Company or a Subsidiary is or may become bound to
issue additional shares of capital stock of the Company or a Subsidiary or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company or a
Subsidiary, other than those issued or granted pursuant to Material Contracts or
equity or incentive plans or arrangements described in the SEC Reports;
(ii) there are no material outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing indebtedness of the Company or a Subsidiary or by which the Company
or a Subsidiary is bound; (iii) except for the Registration Rights Agreement,
there are no agreements or arrangements under which the Company or a Subsidiary
is obligated to register the sale of any of its securities under the Securities
Act; (iv) there are no outstanding securities or instruments of the Company or a
Subsidiary that contain any mandatory redemption or similar provisions, and
there are no contracts, commitments, understandings or arrangements by which the
Company or a Subsidiary is or may become bound to redeem a security of the
Company or a Subsidiary; and (v) neither the Company nor any Subsidiary has any
stock appreciation rights or “phantom stock” plans or agreements or any similar
plan or agreement. Neither the Company nor any Subsidiary has liabilities or
obligations required to be disclosed in the SEC Reports but not so disclosed in
the SEC Reports, which, individually or in the aggregate, will have or would
reasonably be expected to have a Material Adverse Effect. There are no
securities or instruments of the Company containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities.

 



8

 

 

(h) SEC Reports; Disclosure Materials. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the twelve months preceding the date hereof (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports” and together with
this Agreement and the Exhibits to this Agreement, and any other factual
information concerning by the Company furnished in connection with the offering
of the Preferred Shares, the “Disclosure Materials”), on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
filing dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The SEC Reports, including the documents
incorporated by reference in each of them, each contained substantially all of
the information required to be included in it. No executive officer of the
Company has failed in any respect to make the certifications required of him or
her under Section 302 or 906 of the Sarbanes-Oxley Act of 2002.

 

(i) Financial Statements. The financial statements of the Company and its
Subsidiaries included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the balance sheet of the Company and
its consolidated Subsidiaries taken as a whole as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments, which would not be material, either individually or in the
aggregate.

 

(j) Tax Matters. The Company (i) has prepared and filed all foreign, federal and
state income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith, with respect to which adequate reserves have been
set aside on the books of the Company and (iii) has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply,
except, in the case of clauses (i) and (ii) above, where the failure to so pay
or file any such tax, assessment, charge or return would not have or reasonably
be expected to have a Material Adverse Effect.

 

(k) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as disclosed in subsequent SEC Reports
filed prior to the date hereof, (i) there have been no events, occurrences or
developments that have had or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, (ii) the Company
has not incurred any material liabilities (contingent or otherwise) other than
(A) trade payables, accrued expenses and other liabilities incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered materially its method of accounting or the manner in
which it keeps its accounting books and records, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
shareholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock, (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except Common Stock issued
pursuant to existing Company stock option or stock purchase plans or equity
based plans disclosed in the SEC Reports and (vi) there has not been any
material change or amendment to, or any waiver of any material right by the
Company under, any Material Contract under which the Company or any of its
Subsidiaries is bound or subject. Except for the transactions contemplated by
this Agreement, no event, liability or development has occurred or exists with
respect to the Company or its Subsidiaries or their respective business,
properties, operations or financial condition that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made that has not been publicly disclosed at least one Trading
Day prior to the date that this representation is made. Moreover, since the
date(s) the Company afforded Purchaser (i) the opportunity to ask such questions
as it has deemed necessary of, and to receive answers from, representatives of
the Company concerning the terms and conditions of the offering of the Preferred
Shares and the merits and risks of investing in the Preferred Shares; and (ii)
access to information about the Company and the Subsidiaries and their
respective financial condition, results of operations, business, properties,
management, prospects and any potential transactions sufficient to enable it to
evaluate its investment, there have been no events, occurrences or developments
that have materially affected or would reasonably be expected to materially
affect, either individually or in the aggregate, the information as presented to
the Purchasers in connection with the offering of the Preferred Shares.

 



9

 

 

(l) Environmental Matters. Neither the Company nor any of its Subsidiaries
(i) is in violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), (ii) owns or operates any
real property contaminated with any substance that is in violation of any
Environmental Laws, (iii) is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, or (iv) is subject to any claim relating to
any Environmental Laws; in each case, which violation, contamination, liability
or claim has had or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect; and, to the Company’s Knowledge, there is
no pending or threatened investigation that might lead to such a claim.

 

(m) Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents, the
issuance of the Preferred Shares, or the conversion of the Preferred Shares into
the applicable Underlying Shares or (ii) except as disclosed in the SEC Reports,
is reasonably likely to have a Material Adverse Effect, individually or in the
aggregate, if there were an unfavorable decision. Neither the Company nor any
Subsidiary, nor any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. There has not been, and
to the Company’s Knowledge there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company. The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company or any of its Subsidiaries under the Exchange Act or the
Securities Act. There are no outstanding orders, judgments, injunctions, awards
or decrees of any court, arbitrator or governmental or regulatory body against
the Company or any executive officers or directors of the Company in their
capacities as such, which individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

 

(n) Employment Matters. No labor dispute exists or, to the Company’s Knowledge,
is imminent or threatened with respect to any of the employees of the Company or
any Subsidiary which would have or reasonably be expected to have a Material
Adverse Effect. None of the Company’s or any Subsidiary’s employees is a member
of a union that relates to such employee’s relationship with the Company, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and each Subsidiary believes that its
relationship with its employees is good. To the Company’s Knowledge, no
executive officer is, or is now expected to be, in violation of any material
term of any employment contract, confidentiality, disclosure or proprietary
information agreement or non-competition agreement, or any other contract or
agreement or any restrictive covenant in favor of a third party, and to the
Company’s Knowledge, the continued employment of each such executive officer
does not subject the Company or any Subsidiary to any liability with respect to
any of the foregoing matters. The Company and each of its Subsidiaries is in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
would not have or reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 



10

 

 

(o) Compliance. Neither the Company nor any of its Subsidiaries (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any Material Contract (whether or not such default
or violation has been waived), (ii) is in violation of any order of which the
Company has been made aware in writing of any court, arbitrator or governmental
body having jurisdiction over the Company or its Subsidiaries or their
respective properties or assets, or (iii) is in violation of, or in receipt of
written notice that it is in violation of, any statute, rule, regulation, policy
or guideline of any governmental authority or self-regulatory organization
(including the Principal Trading Market) applicable to the Company or any of its
Subsidiaries, or which would have the effect of revoking or limiting FDIC
deposit insurance, except in each case as would not have or reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(p) Regulatory Permits. The Company and each of its Subsidiaries possess all
certificates, authorizations, consents and permits issued by the appropriate
federal, state, local or foreign regulatory authorities necessary to conduct
their respective businesses as currently conducted and as described in the SEC
Reports, except where the failure to possess such certificates, authorizations,
consents or permits, individually or in the aggregate, has not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (“Material Permits”), and (i) neither the Company nor any of its
Subsidiaries has received any notice in writing of proceedings relating to the
revocation or material adverse modification of any such Material Permits and
(ii) the Company is unaware of any facts or circumstances that would give rise
to the revocation or material adverse modification of any Material Permits.

 

(q) Title to Assets. The Company and its Subsidiaries have good and marketable
title to all real property and tangible personal property owned by them which is
material to the business of the Company and its Subsidiaries, taken as a whole,
in each case free and clear of all Liens except such as do not materially affect
the value of such property or do not interfere with the use made and proposed to
be made of such property by the Company and any of its Subsidiaries. Any real
property and facilities held under lease by the Company and any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and facilities by the Company and its
Subsidiaries.

 

(r) Patents and Trademarks. The Company and its Subsidiaries own, possess,
license or have other rights to use all foreign and domestic patents, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, inventions, trade secrets, technology, Internet domain
names, know-how and other intellectual property (collectively, the “Intellectual
Property”) necessary for the conduct of their respective businesses as now
conducted or as proposed to be conducted as disclosed in the SEC Reports except
where the failure to own, possess, license or have such rights would not have or
reasonably be expected to have a Material Adverse Effect. Except as set forth in
the SEC Reports and except where such violations or infringements would not have
or reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, (a) there are no rights of third parties to any such
Intellectual Property; (b) there is no infringement by third parties of any such
Intellectual Property; (c) there is no pending or threatened action, suit,
proceeding or claim by others challenging the Company’s and its Subsidiaries’
rights in or to any such Intellectual Property; (d) there is no pending or
threatened action, suit, proceeding or claim by others challenging the validity
or scope of any such Intellectual Property; and (e) there is no pending or
threatened action, suit, proceeding or claim by others that the Company and/or
any Subsidiary infringes or otherwise violates any patent, trademark, copyright,
trade secret or other proprietary rights of others.

 



11

 

 

(s) Insurance. The Company and each of the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as the Company believes to be prudent and customary in the businesses
and locations in which and where the Company and the Subsidiaries are engaged.
All premiums due and payable under all such policies and bonds have been timely
paid, and the Company and its Subsidiaries are in material compliance with the
terms of such policies and bonds. Neither the Company nor any of its
Subsidiaries has received any notice of cancellation of any such insurance, nor,
to the Company’s Knowledge, will it or any Subsidiary be unable to renew their
respective existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would be materially higher than their existing
insurance coverage.

 

(t) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports and other than the grant of stock options or other equity awards that
are not individually or in the aggregate material in amount, none of the
officers or directors of the Company and, to the Company’s Knowledge, none of
the employees of the Company, is presently a party to any transaction with the
Company or to a presently contemplated transaction (other than for services as
employees, officers and directors) that would be required to be disclosed
pursuant to Item 404 of Regulation S-K promulgated under the Securities Act.

 

(u) Internal Control Over Financial Reporting. Except as set forth in the SEC
Reports, the Company maintains internal control over financial reporting (as
such term is defined in Rule 13a-15(f) and 15d-15(f) under the Exchange Act)
designed to provide reasonable assurance regarding the reliability of financial
reporting and the preparation of financial statements for external purposes in
accordance with GAAP and such internal control over financial reporting is
effective.

 

(v) Sarbanes-Oxley; Disclosure Controls. The Company is in compliance in all
material respects with all of the provisions of the Sarbanes-Oxley Act of 2002
which are applicable to it. Except as disclosed in the SEC Reports, the Company
maintains disclosure controls and procedures (as such term is defined in
Rule 13a-15(e) and 15d-15(e) under the Exchange Act), and such disclosure
controls and procedures are effective.

 

(w) Certain Fees. No person or entity will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or, to the Company’s Knowledge, a Purchaser for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Company, other than the
Placement Agent with respect to the offer and sale of the Preferred Shares,
which placement agent fees are being paid by the Company and have been disclosed
to the Purchasers.

 

(x) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2 of this Agreement and the accuracy of
the information disclosed in the Accredited Investor Questionnaires, no
registration under the Securities Act is required for the offer and sale of the
Preferred Shares by the Company to the Purchasers under the Transaction
Documents. The issuance and sale of the Preferred Shares hereunder does not and
the issuance of the Underlying Shares in accordance with the Articles of
Amendment will not contravene the rules and regulations of the Principal Trading
Market.

 

(y) No Registration Rights. Other than the Purchasers, no Person has any right
to cause the Company to effect the registration under the Securities Act of any
securities of the Company other than those securities which are currently
registered on an effective registration statement on file with the Commission.

 

(z) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, none of the Company,
its Subsidiaries nor, to the Company’s Knowledge, any of its Affiliates or any
Person acting on its behalf has, directly or indirectly, at any time within the
past six months, made any offers or sales of any Company security or solicited
any offers to buy any security under circumstances that would eliminate the
availability of the exemption from registration under Regulation D under the
Securities Act in connection with the offer and sale by the Company of the
Preferred Shares as contemplated hereby.

 

(aa) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(g) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Common Stock under
the Exchange Act nor has the Company received any written notification that the
Commission is contemplating terminating such registration. The Company has not,
in the 12 months preceding the date hereof, received written notice from any
Trading Market on which the Common Stock is listed or quoted to the effect that
the Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance in all material
respects with the listing and maintenance requirements for continued trading or
quotation of the Common Stock on the Principal Trading Market.

 



12

 

 

(bb) Investment Company. Neither the Company nor any of its Subsidiaries is
required to be registered as, and is not an Affiliate of, and immediately
following the Closing will not be required to register as, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

(cc) Unlawful Payments. Neither the Company nor any of its Subsidiaries, nor to
the Company’s Knowledge, any directors, officers, employees, agents or other
Persons acting at the direction of or on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the Company
or any of its Subsidiaries: (a) directly or indirectly, used any corporate funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
relating to foreign or domestic political activity; (b) made any direct or
indirect unlawful payments to any foreign or domestic governmental officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds; (c) violated any provision of the Foreign Corrupt Practices Act
of 1977, as amended, or (d) made any other unlawful bribe, rebate, payoff,
influence payment, kickback or other material unlawful payment to any foreign or
domestic government official or employee.

 

(dd) Application of Takeover Protections; Rights Agreements. The Company has not
adopted any shareholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company. The Company and its board of directors have taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s Articles
of Incorporation or other organizational documents or the laws of the
jurisdiction of its incorporation or otherwise which is or could become
applicable to any Purchaser solely as a result of the transactions contemplated
by this Agreement, including, without limitation, the Company’s issuance of the
Securities and any Purchaser’s ownership of the Securities.

 

(ee) No Undisclosed Liabilities. There are no liabilities or obligations of the
Company or any of the Subsidiaries of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise, except for (i)
liabilities or obligations appropriately reflected or reserved against in
accordance with GAAP in the Company’s audited balance sheet for the year ended
December 31, 2014, or disclosed in the notes thereto; (ii) liabilities or
obligations that have arisen in the ordinary and usual course of business and
consistent with past practice since December 31, 2014, and (iii) liabilities or
obligations that have not had, and would not be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(ff) Disclosure. The Company confirms that neither it nor any of its officers or
directors nor any other Person acting on its or their behalf has provided, and
it has not authorized the Placement Agent to provide, any Purchaser or its
respective agents or counsel with any information that it believes constitutes
or could reasonably be expected to constitute material, non-public information
except insofar as the existence, provisions and terms of the Transaction
Documents and the proposed transactions hereunder may constitute such
information, all of which will be disclosed by the Company in the Press Release
as contemplated by Section 4.6 hereof. The Company understands and confirms that
each of the Purchasers will rely on the foregoing representations in effecting
transactions in securities of the Company. No event or circumstance has occurred
or information exists with respect to the Company or any of its Subsidiaries or
its or their business, properties, operations or financial conditions, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed, except for the announcement of this Agreement and the transactions
contemplated hereby.

 

(gg) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company (or any Subsidiary) and an unconsolidated
or other off balance sheet entity that is required to be disclosed by the
Company in its Exchange Act filings and is not so disclosed.

 



13

 

 

(hh) Acknowledgment Regarding Purchasers’ Purchase of Preferred Shares. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated hereby and thereby.  The Company
further acknowledges that no Purchaser is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any Purchaser or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Purchasers’ purchase of the Preferred
Shares.

 

(ii) Absence of Manipulation. The Company has not, and to the Company’s
Knowledge no one acting on its behalf has, taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Securities.

 

(jj) OFAC. Neither the Company nor any Subsidiary nor, to the Company’s
Knowledge, any director, officer, agent, employee, Affiliate or Person acting on
behalf of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not knowingly use the
proceeds of the sale of the Preferred Shares towards any sales or operations in
Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or for
the purpose of financing the activities of any Person currently subject to any
U.S. sanctions administered by OFAC.

 

(kk) Money Laundering Laws. The operations of each of the Company and any
Subsidiary are, and have been conducted, in compliance in all material respects
with the money laundering statutes of applicable jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any applicable governmental
agency (collectively, the “Money Laundering Laws”) and to the Company’s
Knowledge, no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company and/or any
Subsidiary with respect to the Money Laundering Laws is pending or threatened.

 

(ll) No Additional Agreements. The Company does not have any agreement or
understanding (including, without limitation, side letters that have not
otherwise been disclosed to the Purchasers) with any Purchaser or other Person
to purchase shares of Preferred Stock on terms more favorable to such Person
than as set forth herein. The Company does not have any agreement or
understanding with any Purchaser with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.

 

(mm) Reports, Registrations and Statements. Since January 1, 2013, the Company
and each Subsidiary have filed all material reports, registrations and
statements, together with any required amendments thereto, that it was required
to file with the Federal Reserve, the FDIC, the NCCOB, and any other applicable
federal or state securities or banking authorities. All such reports and
statements were filed on a timely basis or the Company or the applicable
Subsidiary, as applicable, received a valid extension of such time of filing and
has filed any such Company Reports prior to the expiration of any such
extension. All such reports and statements filed with any such regulatory body
or authority are collectively referred to herein as the “Company Reports.” As of
their respective dates, the Company Reports complied in all material respects
with all the rules and regulations promulgated by the Federal Reserve, the FDIC,
the NCCOB and any other applicable foreign, federal or state securities or
banking authorities, as the case may be.

 

(nn) Regulatory Capitalization. As of December 31, 2014, the Bank met or
exceeded the standards necessary to be considered “well capitalized” under the
FDIC’s regulatory framework for prompt corrective action.

 

(oo) Agreements with Regulatory Agencies; Compliance with Certain Banking
Regulations. Neither the Company nor any Subsidiary is subject to any
cease-and-desist or other similar order or enforcement action issued by, or is a
party to any written agreement, consent agreement or memorandum of understanding
with, or is a party to any commitment letter or similar undertaking to, or is
subject to any capital directive by, or has adopted any board resolutions at the
request of, any Governmental Entity that currently restricts in any material
respect the conduct of its business or that in any material manner relates to
its capital adequacy, its liquidity and funding policies and practices, its
ability to pay dividends, its credit, risk management or compliance policies,
its internal controls, its management or its operations or business (each item
in this sentence, a “Regulatory Agreement”), nor has the Company or any
Subsidiary been advised in writing by any Governmental Entity that it intends to
issue, initiate, order, or request any such Regulatory Agreement.

 



14

 

 

To the Company’s Knowledge, there are no facts and circumstances, and the
Company has no reason to believe that any facts or circumstances exist, that
would cause the Bank: (i) to be deemed not to be in satisfactory compliance with
the Community Reinvestment Act (the “CRA”) and the regulations promulgated
thereunder or to be assigned a CRA rating by federal or state banking regulators
of lower than “satisfactory;” (ii) to be deemed to be operating in violation, in
any material respect, of the Bank Secrecy Act, the Patriot Act, any order issued
with respect to anti-money laundering by OFAC, or any other anti-money
laundering statute, rule or regulation; or (iii) to be deemed not to be in
satisfactory compliance, in any material respect, with all applicable privacy or
customer information requirements contained in any applicable federal and state
privacy laws and regulations as well as the provisions of all information
security programs adopted by the Bank.

 

(pp) No General Solicitation or General Advertising. Neither the Company nor, to
the Company’s Knowledge, any person acting on its behalf has engaged or will
engage in any form of general solicitation or general advertising (within the
meaning of Regulation D under the Securities Act) in connection with any offer
or sale of the Preferred Shares.

 

(qq) Mortgage Banking Business. Except as has not had and would not reasonably
be expected to have a Material Adverse Effect:

 

(i) The Company and each of its Subsidiaries has complied with, and all
documentation in connection with the origination, processing, underwriting and
credit approval of any mortgage loan originated, purchased or serviced by the
Company or any of its Subsidiaries satisfied, (A) all applicable federal, state
and local laws, rules and regulations with respect to the origination, insuring,
purchase, sale, pooling, servicing, subservicing, or filing of claims in
connection with mortgage loans, including all laws relating to real estate
settlement procedures, consumer credit protection, truth in lending laws, usury
limitations, fair housing, transfers of servicing, collection practices, equal
credit opportunity and adjustable rate mortgages, (B) the responsibilities and
obligations relating to mortgage loans set forth in any agreement between the
Company or any of its Subsidiaries and any Agency, Loan Investor or Insurer, (C)
the applicable rules, regulations, guidelines, handbooks and other requirements
of any Agency, Loan Investor or Insurer and (D) the terms and provisions of any
mortgage or other collateral documents and other loan documents with respect to
each mortgage loan; and

 

(ii) No Agency, Loan Investor or Insurer has (A) claimed in writing that the
Company or any of its Subsidiaries has violated or has not complied with the
applicable underwriting standards with respect to mortgage loans sold by the
Company or any of its Subsidiaries to a Loan Investor or Agency, or with respect
to any sale of mortgage servicing rights to a Loan Investor, (B) imposed in
writing restrictions on the activities (including commitment authority) of the
Company or any of its Subsidiaries or (C) indicated in writing to the Company or
any of its Subsidiaries that it has terminated or intends to terminate its
relationship with the Company or any of its Subsidiaries for poor performance,
poor loan quality or concern with respect to the Company’s or any of its
Subsidiaries’ compliance with laws,

 

For purposes of this Section 3.1(qq): (A) “Agency” means the Federal Housing
Administration, the Federal Home Loan Mortgage Corporation, the Farmers Home
Administration (now known as Rural Housing and Community Development Services),
the Federal National Mortgage Association, the United States Department of
Veterans’ Affairs, the Rural Housing Service of the U.S. Department of
Agriculture or any other federal or state agency with authority to (i) determine
any investment, origination, lending or servicing requirements with regard to
mortgage loans originated, purchased or serviced by the Company or any of its
Subsidiaries or (ii) originate, purchase, or service mortgage loans, or
otherwise promote mortgage lending, including state and local housing finance
authorities; (B) “Loan Investor” means any person (including an Agency) having a
beneficial interest in any mortgage loan originated, purchased or serviced by
the Company or any of its Subsidiaries or a security backed by or representing
an interest in any such mortgage loan; and (C) “Insurer” means a person who
insures or guarantees for the benefit of the mortgagee all or any portion of the
risk of loss upon borrower default on any of the mortgage loans originated,
purchased or serviced by the Company or any of its Subsidiaries, including the
Federal Housing Administration, the United States Department of Veterans’
Affairs, the Rural Housing Service of the U.S. Department of Agriculture and any
private mortgage insurer, and providers of hazard, title or other insurance with
respect to such mortgage loans or the related collateral.

 



15

 

 

(rr) Risk Management Instruments. The Company and the Subsidiaries have in place
risk management policies and procedures that the Company reasonably believes are
sufficient in scope and operation to protect against risks of the type and in
amounts reasonably expected to be incurred by companies of similar size and in
similar lines of business as the Company and the Subsidiaries. Except as has not
had or would not reasonably be expected to have a Material Adverse Effect, since
January 1, 2013, all derivative instruments, including, swaps, caps, floors and
option agreements, whether entered into for the Company’s own account, or for
the account of one or more of the Subsidiaries, were entered into (1) only in
the ordinary course of business, (2) in accordance with prudent practices and in
all material respects with all applicable laws, rules, regulations and
regulatory policies and (3) with counterparties believed to be financially
responsible at the time; and each of them constitutes the valid and legally
binding obligation of the Company or one of the Subsidiaries, enforceable in
accordance with its terms. Neither the Company nor any of its Subsidiaries, nor,
to the Company’s Knowledge, any other party thereto, is in breach of any of its
material obligations under any such agreement or arrangement.

  

(ss) ERISA. The Company is in compliance in all material respects with all
presently applicable provisions of the Employee Retirement Income Security Act
of 1974, as amended, including the regulations and published interpretations
thereunder (herein called “ERISA”); no “reportable event” (as defined in ERISA)
has occurred with respect to any “pension plan” (as defined in ERISA) for which
the Company would have any liability; the Company has not incurred and does not
expect to incur liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan;” or (ii) Sections 412 or
4971 of the Code; and each “Pension Plan” for which the Company would have
liability that is intended to be qualified under Section 401(a) of the Code is
so qualified in all material respects and nothing has occurred, whether by
action or by failure to act, which would cause the loss of such qualification.

 

(tt) Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1) under the Securities Act.

 

(uu) Reservation of Underlying Shares. The Company has reserved, and will
continue to reserve, free of any preemptive or similar rights of shareholders of
the Company, a number of unissued shares of Common Stock, sufficient to issue
and deliver the Underlying Shares into which the Preferred Shares are
convertible.

 

(vv) No “Bad Actor” Disqualification. The Company has exercised reasonable care,
in accordance with Commission rules and guidance, and has conducted a factual
inquiry including the procurement of relevant questionnaires from each Covered
Person (as defined below) or other means, the nature and scope of which reflect
reasonable care under the relevant facts and circumstances, to determine whether
any Covered Person (as defined below) is subject to any of the “bad actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (“Disqualification Events”). To the Company’s Knowledge, after conducting
such sufficiently diligent factual inquiries, no Covered Person is subject to a
Disqualification Event, except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3) under the Securities Act. The Company has complied, to the
extent applicable, with any disclosure obligations under Rule 506(e) under the
Securities Act. “Covered Persons” are those persons specified in Rule 506(d)(1)
under the Securities Act, including the Company; any predecessor or affiliate of
the Company; any director, executive officer, other officer participating in the
offering, general partner or managing member of the Company; any beneficial
owner of 20% or more of the Company’s outstanding voting equity securities,
calculated on the basis of voting power; any promoter (as defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of the sale of the Securities; and any person that has been or will be paid
(directly or indirectly) remuneration for solicitation of purchasers in
connection with the sale of the Preferred Shares (a “Solicitor”), any general
partner or managing member of any Solicitor, and any director, executive officer
or other officer participating in the offering of any Solicitor or general
partner or managing member of any Solicitor.

 



16

 

 

(ww) Nonperforming Assets. The Company believes that the amount of reserves and
allowances for loan and lease losses and other nonperforming assets established
on the Company’s and Bank’s financial statements is adequate and such belief is
reasonable under all the facts and circumstances known to the Company and Bank.

 

(xx) Change in Control. Neither the issuance of the Preferred Shares to the
Purchasers as contemplated by this Agreement nor the issuance of the Underlying
Shares, will trigger any rights under any “change of control” provision in any
of the agreements to which the Company or any of its Subsidiaries is a party,
including any employment, “change in control,” severance or other compensatory
agreements and any benefit plan, which results in payments to the counterparty
or the acceleration of vesting of benefits.

 

(yy) Common Control. The Company is not and, after giving effect to the offering
and sale of the Preferred Shares and the Underlying Shares, assuming the
accuracy of the representations and warranties of the Purchasers, will not be
under the control (as defined in the BHCA and the Federal Reserve’s Regulation Y
(12 CFR Part 225) (“BHC Act Control”) of any company (as defined in the BHCA and
the Federal Reserve’s Regulation Y). The Company is not in BHC Act Control of
any federally insured depository institution other than the Bank. The Bank is
not under the BHC Act Control of any company (as defined in the BHC Act and the
Federal Reserve’s Regulation Y) other than Company. Neither the Company nor the
Bank controls, in the aggregate, more than five percent of the outstanding
voting class, directly or indirectly, of any federally insured depository
institution. The Bank is not subject to the liability of any commonly controlled
depository institution pursuant to Section 5(e) of the Federal Deposit Insurance
Act (12 U.S.C. § 1815(e)).

 

3.2. Representations and Warranties of the Purchasers. Each Purchaser hereby,
for itself and for no other Purchaser, represents and warrants as of the date
hereof and as of the Closing Date to the Company as follows:

 

(a) Organization; Authority. If such Purchaser is an entity, it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate, partnership,
limited liability company or other applicable similar power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. If such Purchaser is an entity, the execution, delivery and
performance by such Purchaser of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate or, if such Purchaser is
not a corporation, such partnership, limited liability company or other
applicable like action, on the part of such Purchaser. If such Purchaser is an
entity, this Agreement has been duly executed by such Purchaser, and when
delivered by such Purchaser in accordance with the terms hereof, will constitute
the valid and legally binding obligation of such Purchaser, enforceable against
it in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

 

(b) No Conflicts. The execution, delivery and performance by such Purchaser of
this Agreement and the consummation by such Purchaser of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
organizational documents of such Purchaser (if such Purchaser is an entity),
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Purchaser is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to such
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.

 

(c) Investment Intent. Such Purchaser understands that the Preferred Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Preferred Shares as
principal for its own account and not with a view to, or for distributing or
reselling such Preferred Shares or any part thereof in violation of the
Securities Act or any applicable state securities laws, provided, however, that
by making the representations herein, such Purchaser does not agree to hold any
of the Preferred Shares for any minimum period of time and reserves the right at
all times to sell or otherwise dispose of all or any part of such Preferred
Shares pursuant to an effective registration statement under the Securities Act
or under an exemption from such registration and in compliance with applicable
federal and state securities laws. Such Purchaser is acquiring the Preferred
Shares hereunder in the ordinary course of its business. Such Purchaser does not
presently have any agreement, plan or understanding, directly or indirectly,
with any Person to distribute or effect any distribution of any of the Preferred
Shares (or any securities which are derivatives thereof) to or through any
person or entity.

 



17

 

 

(d) Purchaser Status. At the time such Purchaser was offered the Preferred
Shares, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act. Such Purchaser has provided the
information in the Accredited Investor Questionnaire attached hereto as Exhibit
C-1.

 

(e) Reliance. The Company will be entitled to rely upon this Agreement and are
irrevocably authorized to produce this Agreement or a copy hereof to (A) any
regulatory authority having jurisdiction over the Company and its Affiliates and
(B) any interested party in any administrative or legal proceeding or official
inquiry with respect to the matters covered hereby, in each case, to the extent
required by any court or governmental authority to which the Company is subject,
provided that the Company provides the Purchaser with prior written notice of
such disclosure to the extent practicable and allowed by applicable law.

 

(f) No General Solicitation. Such Purchaser is not purchasing the Preferred
Shares as a result of any advertisement, article, notice or other communication
regarding the Preferred Shares published in any newspaper, magazine or similar
media or broadcast over television or radio or presented at any seminar or any
other general advertisement.

 

(g) Direct Purchase. Purchaser is purchasing the Preferred Shares directly from
the Company and not from the Placement Agent. The Placement Agent did not make
any representations or warranties to Purchaser, express or implied, regarding
the Preferred Shares, the Company or the Company’s offering of the Preferred
Shares (and Purchaser has not relied on any representations or warranties other
than those made by the Company herein).

 

(h) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Preferred Shares, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Preferred Shares and, at the
present time, is able to afford a complete loss of such investment. Further,
Purchaser understands that no representation is being made as to the future
trading value or trading volume of the Preferred Shares.

 

(i) Access to Information. Such Purchaser acknowledges that it has had the
opportunity to review the Disclosure Materials and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Preferred Shares and the merits and risks of investing in
the Preferred Shares and any such questions have been answered to such
Purchaser’s reasonable satisfaction; (ii) access to information about the
Company and the Subsidiaries and their respective financial condition, results
of operations, business, properties, management and prospects sufficient to
enable it to evaluate its investment; (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment; and (iv) the opportunity to ask
questions of management and any such questions have been answered to such
Purchaser’s reasonable satisfaction. The Purchaser has received all information
it deems appropriate for assessing the risk of an investment in the Preferred
Shares. Neither such inquiries nor any other investigation conducted by or on
behalf of such Purchaser or its representatives or counsel shall modify, amend
or affect such Purchaser’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents. Such Purchaser has sought such
independent accounting, legal and tax advice as it has considered necessary to
make an informed decision with respect to its acquisition of the Preferred
Shares. Purchaser acknowledges that neither the Company nor the Placement Agent
has made any representation, express or implied, with respect to the accuracy,
completeness or adequacy of any available information except that the Company
has made the express representations and warranties contained in Section 3.1.

 



18

 

 

(j) Brokers and Finders. Other than the Placement Agent with respect to the
Company (which fees are to be paid by the Company), no Person will have, as a
result of the transactions contemplated by this Agreement, any valid right,
interest or claim against or upon the Company or any Purchaser for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Purchaser.

 

(k) Independent Investment Decision. Such Purchaser has independently evaluated
the merits of its decision to purchase Preferred Shares pursuant to the
Transaction Documents, and such Purchaser confirms that it has not relied on the
advice of the Company or the Placement Agent (or any of their respective agents,
counsel or Affiliates) or any other Purchaser or Purchaser’s business and/or
legal counsel in making such decision. Such Purchaser understands that nothing
in this Agreement or any other materials presented by or on behalf of the
Company (including, without limitation, by the Placement Agent) to the Purchaser
in connection with the purchase of the Preferred Shares constitutes legal, tax
or investment advice. Such Purchaser has consulted such independent legal, tax
and investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the Preferred Shares. Such
Purchaser understands that the Placement Agent has acted solely as the agent of
the Company in this placement of the Preferred Shares and such Purchaser has not
relied on the business or legal advice of the Placement Agent or any of its
agents, counsel or Affiliates in making its investment decision hereunder, and
confirms that none of such Persons has made any representations or warranties to
such Purchaser (and Purchaser has not relied on any representations or
warranties other than those made by the Company herein) in connection with the
transactions contemplated by the Transaction Documents or has performed any due
diligence review on behalf of such Purchaser.

 

(l) Reliance on Exemptions. Such Purchaser understands that the Preferred Shares
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of U.S. federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Preferred Shares.

 

(m) No Governmental Review. Such Purchaser understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Preferred Shares or the fairness
or suitability of the investment in the Preferred Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Preferred
Shares.

 

(n) Residency. Such Purchaser’s residence (if an individual) or office in which
its investment decision with respect to the Preferred Shares was made (if an
entity) are located at the address immediately below such Purchaser’s name on
its signature page hereto.

 

(o) Antitrust and Other Consents, Filings, Etc. Assuming the accuracy of the
Company’s representations and warranties regarding its capitalization, no
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Entity or authority or any other person or
entity in respect of any law or regulation, including but not limited to the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and the rules
and regulations thereunder, or the Bank Holding Company Act of 1956, as amended,
and the rules and regulations thereunder, is necessary or required to be
obtained or made by such Purchaser, and no lapse of a waiting period under law
applicable to such Purchaser is necessary or required, in each case in
connection with the execution, delivery or performance by such Purchaser of this
Agreement or the purchase of the Preferred Shares contemplated hereby, other
than passivity or anti-association commitments or other documentation that may
be required by the Federal Reserve or other federal or state banking authority.

 

(p) Trading. Purchaser acknowledges that there is no trading market for the
Preferred Stock, and no such market is expected to develop.

 



19

 

 

(q) OFAC and Anti-Money Laundering. The Purchaser understands, acknowledges,
represents and agrees that (i) the Purchaser is not the target of any sanction,
regulation, or law promulgated by the Office of Foreign Assets Control, the
Financial Crimes Enforcement Network or any other U.S. governmental entity
(“U.S. Sanctions Laws”); (ii) the Purchaser is not owned by, controlled by,
under common control with, or acting on behalf of any person that is the target
of U.S. Sanctions Laws; (iii) the Purchaser is not a “foreign shell bank” and is
not acting on behalf of a “foreign shell bank” under applicable anti-money
laundering laws and regulations; (iv) the Purchaser’s entry into this Agreement
or consummation of the transactions contemplated hereby will not contravene U.S.
Sanctions Laws or applicable anti-money laundering laws or regulations; (v) to
the extent permitted under applicable law, the Purchaser will promptly provide
to any regulatory or law enforcement authority such information or documentation
as may be required to comply with U.S. Sanctions Laws or applicable anti-money
laundering laws or regulations; and (vi) the Company may provide to any
regulatory or law enforcement authority information or documentation regarding,
or provided by, the Purchaser for the purposes of complying with U.S. Sanctions
Laws or applicable anti-money laundering laws or regulations.

 

(r) No Discussions. Purchaser has not discussed the offering of the Preferred
Shares with any other party or potential investors (other than the Company, any
other Purchaser, and Purchaser’s authorized representatives or other potential
investors who are subject to a similar duty of confidentiality with the
Company), except as expressly permitted under the terms of this Agreement.

 

(s) Knowledge as to Conditions. Purchaser does not know of any reason why any
regulatory approvals and, to the extent necessary, any other approvals,
authorizations, filings, registrations, and notices required or otherwise a
condition to the consummation by it of the transactions contemplated by this
Agreement will not be obtained.

 

(t) Bank Holding Company Status. Purchaser has not or is not acting in concert
with any other Person in connection with the transactions contemplated by this
Agreement, other than Affiliates of the Purchaser identified by the Purchaser to
the Company as Affiliates. Assuming the accuracy of the representations and
warranties of the Company contained herein, the Purchaser, either acting alone
or together with any other Person will not, directly or indirectly, own, control
or have the power to vote, immediately after giving effect to the conversion of
the Preferred Stock into the Underlying Shares subject to and in accordance with
the terms and conditions of the Articles of Amendment, in excess of 9.9% of the
outstanding shares of the Company’s voting stock of any class or series. Without
limiting the foregoing, assuming the accuracy of the representations and
warranties of the Company contained herein, the Purchaser represents and
warrants that it does not and will not as a result of its purchase or holding of
the purchased Underlying Shares or any other securities of the Company have
“control” of the Company or the Bank, and has no present intention of acquiring
“control” of the Company or the Bank, for purposes of the BHCA or the CIBC Act.

 

3.3 The Company and each of the Purchasers acknowledge and agree that no party
to this Agreement has made or makes any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in this Article III and the Transaction Documents.

 

ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES

 

4.1. Transfer Restrictions.

 

(a) Compliance with Laws. Notwithstanding any other provision of this Article
IV, each Purchaser covenants that the Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state, federal or foreign
securities laws. In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company or
(iii) pursuant to Rule 144 (provided that the transferor provides the Company
with reasonable assurances (in the form of a seller representation letter and,
if applicable, a broker representation letter) that such securities may be sold
pursuant to such rule), the Company may require the transferor thereof to
provide to the Company and the Transfer Agent, at the transferor’s expense, an
opinion of counsel selected by the transferor and reasonably acceptable to the
Company and the Transfer Agent, the form and substance of which opinion shall be
reasonably satisfactory to the Company and the Transfer Agent, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act. As a condition of transfer (other than pursuant to
clauses (i), (ii) or (iii) of the preceding sentence), any such transferee shall
agree in writing to be bound by the terms of this Agreement and shall have the
rights of a Purchaser under this Agreement and the Registration Rights Agreement
with respect to such transferred Securities.

 



20

 

 

(b) Legends. Certificates evidencing the Securities shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and, with respect to Securities held in
book-entry form, the Transfer Agent will record such a legend on the share
register), until such time as they are not required under Section 4.1(c) or
applicable law:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT, OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT
(PROVIDED THAT THE TRANSFEROR PROVIDES THE COMPANY WITH REASONABLE ASSURANCES
(IN THE FORM OF A SELLER REPRESENTATION LETTER AND, IF APPLICABLE, A BROKER
REPRESENTATION LETTER THAT THE SECURITIES MAY BE SOLD PURSUANT TO SUCH RULE). NO
REPRESENTATION IS MADE BY THE ISSUER AS TO THE AVAILABILITY OF THE EXEMPTION
PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR RESALES OF THESE SECURITIES.

 

(c) Removal of Legends. The restrictive legend set forth in Section 4.1(b) above
shall be removed and the Company shall issue a certificate without such
restrictive legend or any other restrictive legend to the holder of the
applicable Securities upon which it is stamped, if (i) such Securities are
registered for resale under the Securities Act, (ii) such Securities are sold or
transferred pursuant to Rule 144, or (iii) such Securities are eligible for sale
under Rule 144, without the requirement for the Company to be in compliance with
the current public information required under Rule 144(c)(1) (or Rule 144(i)(2),
if applicable) as to such securities and without volume or manner-of-sale
restrictions. Following the earlier of (i) Securities being registered for
resale under the Securities Act or (ii) Rule 144 becoming available for the
resale of Securities, without the requirement for the Company to be in
compliance with the current public information required under 144(c)(1) (or Rule
144(i)(2), if applicable) as to the Securities and without volume or
manner-of-sale restrictions, the Company shall instruct the Transfer Agent to
remove the legend from the Securities and shall cause its counsel to issue any
legend removal opinion required by the Transfer Agent. Any fees (with respect to
the Transfer Agent, Company counsel or otherwise) associated with the issuance
of such opinion or the removal of such legend shall be borne by the Company. If
a legend is no longer required pursuant to the foregoing, the Company will no
later than three (3) Trading Days following the delivery by a Purchaser to the
Company or the Transfer Agent (with notice to the Company) of a legended
certificate or instrument representing such Securities (endorsed or with stock
powers attached, signatures guaranteed, and otherwise in form necessary to
affect the reissuance and/or transfer) and a representation letter to the extent
required by Section 4.1(a), (such third Trading Day, the “Legend Removal Date”)
deliver or cause to be delivered to such Purchaser a certificate or instrument
(as the case may be) representing such Securities that is free from all
restrictive legends. The Company may not make any notation on its records or
give instructions to the Transfer Agent that enlarge the restrictions on
transfer set forth in this Section 4.1(c).

 



21

 

 

(d) Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Securities or any interest therein without complying with
the requirements of the Securities Act.

 

(e) Buy-In. If the Company shall fail for any reason or for no reason to issue
to a Purchaser unlegended certificates by the Legend Removal Date, then, in
addition to all other remedies available to such Purchaser, if on or after the
Trading Day immediately following the Legend Removal Date, such Purchaser
purchases (in an open market transaction or otherwise) Securities (or a broker
or trading counterparty through which the Purchaser has agreed to sell shares
makes such purchase) to deliver in satisfaction of a sale by the holder of
Securities that such Purchaser anticipated receiving from the Company without
any restrictive legend (a “Buy-In”), then the Company shall, within three
(3) Trading Days after such Purchaser’s request and in such Purchaser’s sole
discretion, either (i) pay cash to the Purchaser in an amount equal to such
Purchaser’s total purchase price (including brokerage commissions, if any) for
the Securities so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate (and to issue such Securities) shall
terminate, or (ii) promptly honor its obligation to deliver to such Purchaser a
certificate or certificates representing such Securities and pay cash to the
Purchaser in an amount equal to the excess (if any) of the Buy-In Price over the
product of (a) such number of Securities, times (b) the closing bid price of
such security on the Legend Removal Date.

 

4.2. Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of Common
Stock.  The Company further acknowledges that its obligations under the
Transaction Documents, including without limitation its obligation to issue the
Securities pursuant to the Transaction Documents, are unconditional and absolute
and not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other shareholders of the Company.

 

4.3. Furnishing of Information. In order to enable the Purchasers to sell the
Securities under Rule 144 of the Securities Act, for a period of one year from
the Closing, the Company shall maintain the registration of the Common Stock
under Section 12(b) or 12(g) of the Exchange Act and timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act. During such one year period, if the Company is not required to
file reports pursuant to such laws, it will prepare and furnish to the
Purchasers and make publicly available the information described in Rule
144(c)(2), if the provision of such information will allow resales of the
Securities pursuant to Rule 144.

 

4.4. Form D and Blue Sky. The Company agrees to timely file a Form D with
respect to the Preferred Shares as required under Regulation D. Purchaser agrees
to timely provide Company with any and all needed information in connection with
Company’s preparation and filing of a Form D. The Company, on or before the
Closing Date, shall take such action as the Company shall reasonably determine
is necessary in order to obtain an exemption for or to qualify the Preferred
Shares for sale to the Purchasers at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification). The Company shall
make all filings and reports relating to the offer and sale of the Preferred
Shares required under applicable securities or “Blue Sky” laws of the states of
the United States following the Closing Date.

 

4.5. No Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Preferred Shares in a manner that would require
the registration under the Securities Act of the sale of the Preferred Shares to
the Purchasers.

 



22

 

 

4.6. Securities Laws Disclosure; Publicity. On or before 9:00 a.m., Eastern
time, on the first Trading Day immediately following the date of this Agreement,
the Company shall issue one or more press releases (collectively, the “Press
Release”) reasonably acceptable to the Purchasers disclosing all material terms
of the transactions contemplated hereby and any other material, nonpublic
information that the Company may have provided any Purchaser at any time prior
to the filing of the Press Release. On or before 9:00 a.m., Eastern time, on the
fourth Trading Day immediately following the execution of this Agreement, the
Company will file a Current Report on Form 8-K with the Commission describing
the terms of the Transaction Documents (and including as exhibits to such
Current Report on Form 8-K the material Transaction Documents (including,
without limitation, a form of this Agreement, the Registration Rights Agreement
and the Articles of Amendment)). If, following public disclosure of the
transactions contemplated hereby, this Agreement terminates prior to Closing,
the Company shall issue a press release disclosing such termination by 9:00
a.m., Eastern time, on the first Business Day following the date of such
termination. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser or any Affiliate or investment adviser of any
Purchaser, or include the name of any Purchaser or any Affiliate or investment
adviser of any Purchaser in any press release or filing with the Commission or
any regulatory agency or Trading Market, without the prior written consent of
such Purchaser, except (i) as required by federal securities law in connection
with (A) any registration statement filed pursuant to the Registration Rights
Agreement and (B) the filing of final Transaction Documents with the Commission
and (ii) to the extent such disclosure is required by law, at the request of the
Staff of the Commission or Trading Market regulations, in which case the Company
shall provide the Purchasers with prior written notice of such disclosure
permitted under this subclause (ii). From and after the issuance of the Press
Release, no Purchaser shall be in possession of any material, nonpublic
information received from the Company, and Subsidiary or any of their respective
officers, directors or employees of the Placement Agent. Each Purchaser,
severally and not jointly with the other Purchasers, covenants that until such
time as the transactions contemplated by this Agreement are publicly disclosed
by the Company, such Purchaser will maintain the confidentiality of the
existence and terms of the transaction contemplated herein.

 

4.7. Non-Public Information. Except with the express written consent of such
Purchaser and unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information, the Company
shall not, and shall cause each Subsidiary and each of their respective
officers, directors, employees and agents, not to, and each Purchaser shall not
directly solicit the Company, any of its Subsidiaries or any of their respective
officers, directors, employees or agents to provide any Purchaser with any
material, non-public information regarding the Company or any of its
Subsidiaries from and after the filing of the Press Release.

 

4.8. Indemnification.

 

(a) Indemnification of Purchasers. In addition to the indemnity provided in the
Registration Rights Agreement, the Company will indemnify and hold each
Purchaser and its directors, officers, shareholders, members, partners,
employees, agents and investment advisers (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title), each Person who controls such Purchaser
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, shareholders, agents, members,
partners, employees, agents or investment advisers (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (each, an
“Indemnified Person”) harmless from any and all losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses, including all
judgments, amounts paid in settlements, court costs and reasonable attorneys’
fees and costs of investigation that any such Indemnified Person may suffer or
incur as a result of (i) any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the other
Transaction Documents or (ii) any action instituted against an Indemnified
Person in any capacity, or any of them or their respective Affiliates, by any
shareholder of the Company who is not an Affiliate of such Indemnified Person,
with respect to any of the transactions contemplated by this Agreement.  The
Company will not be liable to any Indemnified Person under this Agreement to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Indemnified Person’s breach of any of the representations,
warranties, covenants or agreements made by such Indemnified Person in this
Agreement or in the other Transaction Documents.

 



23

 

 

(b) Conduct of Indemnification Proceedings. Promptly after receipt by any
Indemnified Person of notice of any demand, claim or circumstances which would
or might give rise to a claim or the commencement of any action, proceeding or
investigation in respect of which indemnity may be sought pursuant to
Section 4.8(a), such Indemnified Person shall promptly notify the Company in
writing and the Company shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Person, and
shall assume the payment of all fees and expenses; provided, however, that the
failure of any Indemnified Person so to notify the Company shall not relieve the
Company of its obligations hereunder except to the extent that the Company is
actually and materially and adversely prejudiced by such failure to notify (as
determined by a court of competent jurisdiction, which determination is not
subject to appeal or further review). In any such proceeding, any Indemnified
Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person unless:
(i) the Company and the Indemnified Person shall have mutually agreed to the
retention of such counsel; (ii) the Company shall have failed promptly to assume
the defense of such proceeding and to employ counsel reasonably satisfactory to
such Indemnified Person in such proceeding; or (iii) in the reasonable judgment
of counsel to such Indemnified Person, representation of both parties by the
same counsel would be inappropriate due to actual or potential differing
interests between them. The Company shall not be liable for any settlement of
any proceeding effected without its written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. Without the prior written consent
of the Indemnified Person, the Company shall not effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Person from all liability arising out of such proceeding.

 

(c) Limitation on Amount of Company’s Indemnification Liability

 

(i) Deductible. Except as provided otherwise in Section 4.8(c)(iii), the Company
will not be liable for losses that otherwise are indemnifiable under Section
4.8(a) until the total of all losses under Section 4.8(a) incurred by all
Purchasers exceeds $50,000, at which point the full amount of all losses shall
be recoverable.

 

(ii) Maximum. Except as provided otherwise in Section 4.8(c)(iii), the maximum
aggregate liability of the Company for all losses under Section 4.8(a) is the
aggregate Subscription Amount by all Purchasers, provided however, that the
maximum aggregate liability of the Company for all losses under Section 4.8(a)
as to any individual Purchaser is the aggregate Subscription Amount of such
individual Purchaser.

 

(iii) Exceptions. The provisions of Section 4.8(c)(i) and (ii) do not apply to
(A) claims due to the inaccuracy of any of the representations or breach of any
of the warranties of the Company in Sections 3.1(a), 3.1(b), 3.1(c), 3.1(e),
3.1(f), 3.1(g), 3.1(i) or 3.1(j) or (B) indemnification claims involving fraud
or knowing and intentional misconduct by the Company.

 

4.9. Use of Proceeds. The Company intends to use the net proceeds from the sale
of the Preferred Shares hereunder to redeem its outstanding Series A Preferred
Stock and for general corporate purposes and any remaining proceeds will be
invested in the Bank or retained by the Company. The Company will use any funds
it retains for general corporate purposes. The Bank may use any proceeds it
receives from the Company to augment its capital position, support its
operations, or for general corporate purposes.

 

4.10. Limitation on Beneficial Ownership. No Purchaser (and its Affiliates or
any other Persons with which it is acting in concert) will be entitled to
purchase a number of Preferred Shares that, upon conversion into the Underlying
Shares, would result in such Purchaser becoming, directly or indirectly, the
beneficial owner (as determined under Rule 13d-3 under the Exchange Act) of more
than 9.9% of the number of shares of the Company’s voting securities issued and
outstanding.

 

4.11. Conduct of Business. From the date hereof until the earlier of the Closing
Date or the termination of this Agreement in accordance with its terms, except
as contemplated by this Agreement, the Company will, and will cause its
Subsidiaries to, operate their business in the ordinary course consistent with
past practice, preserve intact the current business organization of the Company,
use commercially reasonable efforts to retain the services of their employees,
consultants and agents, preserve the current relationships of the Company and
its Subsidiaries with material customers and other Persons with whom the Company
and its Subsidiaries have and intend to maintain significant relations, maintain
all of its operating assets in their current condition (normal wear and tear
excepted) and will not take or omit to take any action that would constitute a
breach of Section 3.1(k).

 



24

 

 

4.12. Avoidance of Control. Notwithstanding anything to the contrary in this
Agreement, neither the Company nor any Subsidiary shall take any action
(including, without limitation, any redemption, repurchase, rescission or
recapitalization of Common Stock, or securities or rights, options or warrants
to purchase Common Stock, or securities of any type whatsoever that are, or may
become, convertible into or exchangeable into or exercisable for Common Stock in
each case, where each Purchaser is not given the right to participate in such
redemption, repurchase, rescission or recapitalization to the extent of such
Purchaser’s pro rata proportion), that would cause (a) such Purchaser’s equity
of the Company (together with equity owned by such Purchaser’s Affiliates (as
such term is used under the BHCA)) to exceed 33.3% of the Company’s total equity
(provided that there is no ownership or control in excess of 9.9% of any class
of voting securities of the Company by such Purchaser, together with such
Purchaser’s Affiliates) or (b) such Purchaser’s ownership of any class of voting
securities of the Company (together with the ownership by such Purchaser’s
Affiliates (as such term is used under the BHCA) of voting securities of the
Company) to exceed 9.9%, in each case without the prior written consent of such
Purchaser, or to increase to an amount that would constitute “control” under the
BHCA, the CIBCA or any rules or regulations promulgated thereunder (or any
successor provisions) or otherwise cause such Purchaser to “control” the Company
under and for purposes of the BHCA, the CIBCA or any rules or regulations
promulgated thereunder (or any successor provisions). Notwithstanding anything
to the contrary in this Agreement, no Purchaser (together with its Affiliates
(as such term is used under the BHCA)) shall have the ability to purchase more
than 33.3% of the Company’s total equity or exercise any voting rights of any
class of securities in excess of 9.9% of the total outstanding voting securities
of the Company. In the event either the Company or a Purchaser breaches its
obligations under this Section 4.12 or believes that it is reasonably likely to
breach such an obligation, it shall promptly notify the other parties hereto and
shall cooperate in good faith with such parties to modify ownership or make
other arrangements or take any other action, in each case, as is necessary to
cure or avoid such breach.

 

4.13. Most Favored Nation. During the period from the date of this Agreement
through the Closing Date, neither the Company nor its Subsidiaries shall enter
into any additional, or modify any existing, agreements with any existing or
future investors in the Company or any of its Subsidiaries that have the effect
of establishing rights or otherwise benefiting such investor in a manner more
favorable in any material respect to such investor than the rights and benefits
established in favor of the Purchasers by this Agreement, unless, in any such
case, the Purchasers have been provided with such rights and benefits.

 

4.14. No Change of Control. The Company shall use reasonable best efforts to
obtain all necessary irrevocable waivers, adopt any required amendments and make
all appropriate determinations so that the issuance of the Preferred Shares to
the Purchasers and the issuance of the shares of Preferred Stock pursuant to the
Subscription Agreements will not trigger a “change of control” or other similar
provision in any of the agreements to which the Company or any of its
Subsidiaries is a party, including without limitation any employment, “change in
control,” severance or other agreements and any benefit plan, which results in
payments to the counterparty or the acceleration of vesting of benefits.

 

4.15. FDIC Final Statement of Policy on Qualifications for Failed Bank
Acquisitions. So long as a Purchaser holds any Securities, the Company will not,
without the consent of such Purchaser, take any action, directly or indirectly,
through its subsidiaries or otherwise, that the Board of Directors of the
Company believes in good faith would reasonably be expected to cause such
Purchaser to be subject to transfer restrictions or other covenants of the FDIC
Final Statement of Policy on Qualifications for Failed Bank Acquisitions as in
effect at the time of taking such action.

 

4.16. Shareholder Approval. The Company shall use its best efforts to obtain the
approval of its shareholders, in accordance with NASDAQ Listing Rule 5635(d), of
the issuance of the Underlying Shares (the “Shareholder Approval” and a proposal
related thereto, the “Shareholder Proposal”). The Board of Directors of the
Company shall recommend to the Company’s shareholders that such shareholders
vote in favor of the Shareholder Proposal. In connection with the meeting of
shareholders at which the Shareholder Proposal will be presented, the Company
shall promptly prepare and file with the Commission a preliminary proxy
statement, shall use its commercially reasonable efforts to respond to any
comments of the Commission or its staff and shall cause a definitive proxy
statement related to such shareholders’ meeting to be mailed to the Company’s
shareholders not more than 15 Business Days after clearance thereof by the
Commission, and shall use its commercially reasonable efforts to solicit proxies
for such Shareholder Approval. If at any time prior to such shareholders’
meeting there shall occur any event that is required to be set forth in an
amendment or supplement to the proxy statement, the Company shall as promptly as
practicable prepare and mail to its shareholders such an amendment or
supplement. In the event that Shareholder Approval is not obtained at such
shareholders meeting, the Company shall include a Shareholder Proposal (and the
Board of Directors shall recommend approval of such Shareholder Proposal) at a
meeting of its shareholders to be held no less than once in each subsequent
six-month period beginning on the date of such prior shareholders meeting until
such Shareholder Approval is obtained.

 



25

 

 

4.17. Listing of Common Stock. Subject to receipt of Shareholder Approval, the
Company will use its reasonable best efforts to list the Underlying Shares for
quotation on the Nasdaq Global Market and maintain the listing of the Common
Stock on the Nasdaq Global Market.

 

4.18. Preemptive Rights.

 

(a) For a period of one (1) year following the Closing Date and provided that a
Purchaser, together with its Affiliates and Persons who share a common
discretionary investment adviser with such Purchaser, owns 2.0% of the Company’s
then outstanding Common Stock (provided that, in making such calculation, all
shares of Common Stock into or for which shares of any securities owned by a
Purchaser are directly or indirectly convertible or exercisable, which, for the
avoidance of doubt, shall include those shares of Common Stock issuable upon the
conversion of shares of the Series B Preferred Stock to be issued hereunder
shall be included in both the numerator and denominator), if the Company at any
time or from time to time offers to sell Covered Securities (as defined below)
in a public or private offering of Covered Securities for cash (a “Qualified
Offering”), such Purchaser shall be afforded the opportunity to acquire from the
Company, for the same price and on the same terms as such Covered Securities are
offered, in the aggregate up to the amount of Covered Securities required to
enable it to maintain its Qualified Purchaser Percentage Interest (measured
immediately prior to such offering). “Qualified Purchaser Percentage Interest”
means, as of any date of determination, the percentage equal to (i) the number
of shares of Common Stock then held by such Purchaser as of the date of
determination, divided by (ii) the total number of outstanding shares of Common
Stock as of such date. “Covered Securities” means Common Stock and any rights,
options or warrants to purchase or securities convertible into or exercisable or
exchangeable for Common Stock, other than securities that are (A) issuable upon
the exercise or conversion of any securities of the Company issued and
outstanding as of the date hereof; or (B) issued by the Company pursuant to any
employment contract, employee incentive or benefit plan, stock purchase plan,
stock ownership plan, stock option or equity compensation plan or other similar
plan approved by the Company’s board of directors where stock is being issued or
offered to a trust, other entity to or for the benefit of any employees,
consultants, officers or directors of the Company.

 

(b) Prior to making any Qualified Offering of Covered Securities, the Company
shall give each such Purchaser written notice of its intention to make such an
offering, describing, to the extent then known, the anticipated amount of
securities, and other material terms then known to the Company upon which the
Company proposes to offer the same (such notice, a “Qualified Offering Notice”).
The Company shall deliver such notice only to the individuals identified on such
Purchaser’s signature page hereto, and shall not communicate the information to
anyone else acting on behalf of such Purchaser without the consent of one of the
designated individuals. Each such Purchaser shall then have 10 days after
receipt of the Qualified Offering Notice (the “Offer Period”) to notify the
Company in writing that it intends to exercise such preemptive right and as to
the amount of Covered Securities such Purchaser desires to purchase, up to the
maximum amount calculated pursuant to Section 4.18(a) (the “Designated
Securities”). Such notice constitutes a non-binding indication of interest of
such Purchaser to purchase the amount of Designated Securities specified by such
Purchaser (or a proportionately lesser amount if the amount of Covered
Securities to be offered in such Qualified Offering is subsequently reduced) at
the price (or range of prices) established in the Qualified Offering and other
terms set forth in the Company’s notice to it. The failure to respond during the
Offer Period constitutes a waiver of such Purchaser’s preemptive right in
respect of such offering. The sale of the Covered Securities in the Qualified
Offering, including any Designated Securities, shall be closed not later than 30
days after the end of the Offer Period. The Covered Securities to be sold to
other investors in such Qualified Offering shall be sold at a price not less
than, and upon terms no more favorable to such other investors than, those
specified in the Qualified Offering Notice. If the Company does not consummate
the sale of Covered Securities to other investors within such 30-day period, the
right provided hereunder shall be revived and such securities shall not be
offered unless first reoffered to the eligible Purchasers in accordance
herewith. Notwithstanding anything to the contrary set forth herein and unless
otherwise agreed by the eligible Purchasers, by not later than the end of such
30-day period, the Company shall either confirm in writing to the eligible
Purchasers that the Qualified Offering has been abandoned or shall publicly
disclose its intention to issue the Covered Securities in the Qualified
Offering, in either case in such a manner that the Purchasers will not be in
possession of any material, non-public information thereafter.

 



26

 

 

(c) If a Purchaser exercises its preemptive right provided in this Section 4.18
with respect to a Qualified Offering, the Company shall offer and sell such
Purchaser, if any such offering is consummated, the Designated Securities (as
adjusted, upward to reflect the actual size of such offering when priced) at the
same price as the Covered Securities are offered to third persons (not including
the underwriters or the initial purchasers in a Rule 144A offering that is being
reoffered by the initial purchasers) in such offering and shall provide written
notice of such price upon the determination of such price.

 

(d) In addition to the pricing provision of Section 4.18(c), the Company will
offer and sell the Designated Securities to each eligible Purchaser upon terms
and conditions not less favorable than the most favorable terms and conditions
offered to other persons or entities in a Qualified Offering.

 

(e) Notwithstanding anything to the contrary contained in the Transaction
Documents, the provisions of this Section 4.18, including any and all preemptive
rights afforded Purchasers hereunder, shall expire and be of no further effect
as of the first anniversary of the Closing Date.

 

ARTICLE V
CONDITIONS PRECEDENT TO CLOSING

 

5.1. Conditions Precedent to the Obligations of the Purchasers to Purchase
Preferred Shares. The obligation of each Purchaser to acquire Preferred Shares
at the Closing is subject to the fulfillment to such Purchaser’s satisfaction,
on or prior to the Closing Date, of each of the following conditions, any of
which may be waived by such Purchaser (as to itself only):

 

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct as of the date hereof and as
of the Closing Date, as though made on and as of such date, except for such
representations and warranties that speak as of a specific date.

 

(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing.

 

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction, nor shall there have
been any regulatory communication, that prohibits the consummation of any of the
transactions contemplated by the Transaction Documents.

 

(d) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Preferred Shares (including all
Required Approvals), all of which shall be and remain so long as necessary in
full force and effect.

 

(e) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

 

(f) Compliance Certificate. The Company shall have delivered to each Purchaser a
certificate, dated as of the Closing Date and signed by its Chief Executive
Officer or its Chief Financial Officer, dated as of the Closing Date, certifying
to the fulfillment of the conditions specified in Sections 5.1(a) and (b) in the
form attached hereto as Exhibit F.

 

(g) Articles of Amendment. The Company shall have filed the Articles of
Amendment with the Secretary of State.

 

(h) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.16 herein.

 



27

 

 

(i) No Suspensions of Trading in Common Stock; Listing. The Common Stock
(i) shall be designated for listing and quotation on the Nasdaq Global Market
and (ii) shall not have been suspended, as of the Closing Date, by the
Commission or Nasdaq from trading on the Nasdaq Global Market nor shall
suspension by the Commission or Nasdaq have been threatened, as of the Closing
Date.

 

(j) Gross Proceeds. The Company shall receive at the Closing aggregate gross
proceeds from the sale of Preferred Shares hereunder of $15,112,500, at a price
per share equal to the Purchase Price, and shall simultaneously issue and
deliver at the Closing to the Purchasers hereunder an aggregate number of
Preferred Shares equal to such gross proceeds divided by the Purchase Price.

 

(k) Absence of Bank Regulatory Issues. The purchase of Preferred Shares by each
Purchaser shall not (i) cause such Purchaser or any of its affiliates to violate
any banking regulation, (ii) require such Purchaser or any of its affiliates to
file a prior notice under the CIBCA, or otherwise seek prior approval of any
banking regulator, (iii) require such Purchaser or any of its affiliates to
become a bank holding company or otherwise serve as a source of strength for the
Company or any Subsidiary or (iv) cause such Purchaser, together with any other
person whose Company securities would be aggregated with such Purchaser’s
Company securities for purposes of any banking regulation or law, to
collectively be deemed to own, control or have the power to vote securities
which (assuming, for this purpose only, full conversion and/or exercise of such
securities by the Purchaser and such other Persons) would represent more than
33.3% of the Company’s total equity or than 9.9% of any class of voting
securities of the Company outstanding at such time.

 

(l) No Burdensome Condition. Since the date hereof, there shall not be any
action taken, or any law, rule or regulation enacted, entered, enforced or
deemed applicable to the Company or its Subsidiaries, such Purchaser (or its
Affiliates) or the transactions contemplated by this Agreement, by any bank
regulatory authority which imposes any restriction or condition on the Company
or its Subsidiaries or such Purchaser or any of its Affiliates (other than such
restrictions as are described in any passivity or anti-association commitments,
as may be amended from time to time, entered into by such Purchaser) which such
Purchaser determines, in its reasonable good faith judgment, is materially and
unreasonably burdensome on the Company’s business following the Closing or on
such Purchaser (or any of its Affiliates) or would reduce the economic benefits
of the transactions contemplated by this Agreement to such Purchaser to such a
degree that such Purchaser would not have entered into this Agreement had such
condition or restriction been known to it on the date hereof (any such condition
or restriction, a “Burdensome Condition”), and, for the avoidance of doubt, any
requirements to disclose the identities of limited partners, shareholders or
non-managing members of such Purchaser or its Affiliates or its investment
advisers shall be deemed a Burdensome Condition unless otherwise determined by
such Purchaser in its sole discretion.

 

(m) Material Adverse Effect. No Material Adverse Effect shall have occurred
since the date of this Agreement.

 

5.2. Conditions Precedent to the Obligations of the Company to sell Preferred
Shares. The Company’s obligation to sell and issue the Preferred Shares to each
Purchaser at the Closing is subject to the fulfillment to the satisfaction of
the Company on or prior to the Closing Date of the following conditions, any of
which may be waived by the Company:

 

(a) Representations and Warranties. The representations and warranties made by
such Purchaser in Section 3.2 hereof shall be true and correct as of the date
hereof and as of the Closing Date as though made on and as of such date, except
for representations and warranties that speak as of a specific date.

 

(b) Performance. Such Purchaser shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing Date.

 

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction, nor shall there have
been any regulatory communication, that prohibits the consummation of any of the
transactions contemplated by the Transaction Documents.

 



28

 

 

(d) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Preferred Shares (including all
Required Approvals), all of which shall be and remain so long as necessary in
full force and effect.

 

(e) Purchaser Deliverables. Such Purchaser shall have delivered its Purchaser
Deliverables in accordance with Section 2.2(b).

 

(f) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.16 herein.

 

ARTICLE VI
MISCELLANEOUS

 

6.1. Fees and Expenses. The Company shall pay the reasonable legal fees and
expenses of Greenberg Traurig, LLP, counsel to certain Purchasers, not to exceed
$15,000 in the aggregate, incurred by such Purchasers in connection with the
transactions contemplated by the Transaction Documents, which amount shall be
paid directly by the Company to Greenberg Traurig, LLP at the Closing or paid by
the Company to Greenberg Traurig, LLP upon termination of this Agreement so long
as such termination did not occur as a result of a material breach by such
Purchasers of any of their obligations hereunder (as the case may be). Except as
set forth above or elsewhere in the Transaction Documents, the parties hereto
shall be responsible for the payment of all expenses incurred by them in
connection with the preparation and negotiation of the Transaction Documents and
the consummation of the transactions contemplated hereby. The Company shall pay
all amounts owed to the Placement Agent relating to or arising out of the
transactions contemplated hereby. The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Securities to the Purchasers.

 

6.2. Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules. At or after the Closing, and without further consideration, the
Company and the Purchasers will execute and deliver to the other such further
documents as may be reasonably requested in order to give practical effect to
the intention of the parties under the Transaction Documents.

 

6.3. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile or e-mail (provided the
sender receives a machine-generated confirmation of successful facsimile
transmission or e-mail notification or confirmation of receipt of an e-mail
transmission) at the facsimile number or e-mail address specified in this
Section prior to 5:00 p.m., Eastern time, on a Trading Day, (b) the next Trading
Day after the date of transmission, if such notice or communication is delivered
via facsimile at the facsimile number specified in this Section on a day that is
not a Trading Day or later than 5:00 p.m., Eastern time, on any Trading Day, (c)
if sent by U.S. nationally recognized overnight courier service with next day
delivery specified (receipt requested) the Trading Day following delivery to
such courier service, or (d) upon actual receipt by the party to whom such
notice is required to be given. The address for such notices and communications
shall be as follows:

 

If to the Company:

Carolina Bank Holdings, Inc.

101 North Spring Street

Greensboro, North Carolina 27401

Attention: Robert T. Braswell

Telephone: (336) 288-1898

Facsimile: (336) 387-4359

Email: b.braswell@carolinabank.com

    With a copy to:

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail, Suite 300

Raleigh, North Carolina 27607

Attention: Todd H. Eveson

Telephone: (919) 781-4000

Facsimile: (919) 781-4865

Email: teveson@wyrick.com

    If to a Purchaser: Only to the address set forth under such Purchaser’s name
on the signature page hereof; or such other address as may be designated in
writing hereafter, in the same manner, by such Person.

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 



29

 

 

6.4. Amendments; Waivers; No Additional Consideration. No amendment or waiver of
any provision of this Agreement will be effective with respect to any party
unless made in writing and signed by an officer or a duly authorized
representative of such party. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right. No consideration shall be offered or paid
to any Purchaser to amend or consent to a waiver or modification of any
provision of any Transaction Document unless the same consideration is also
offered to all Purchasers who then hold Preferred Shares.

 

6.5. Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

 

6.6. Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of and be binding upon the parties and their successors and permitted
assigns. This Agreement, or any rights or obligations hereunder, may not be
assigned by the Company without the prior written consent of the Purchasers. Any
Purchaser may assign its rights hereunder in whole or in part to any Person to
whom such Purchaser assigns or transfers any Securities in compliance with the
Transaction Documents and applicable law, provided such transferee shall agree
in writing to be bound, with respect to the transferred Securities, by the terms
and conditions of this Agreement that apply to the “Purchasers.”

 

6.7. No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, other than Indemnified Persons.

 

6.8. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
North Carolina, without regard to the principles of conflicts of law thereof.
Each party agrees that all Proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective Affiliates, employees or agents) may be commenced on a non-exclusive
basis in the North Carolina Courts. Each party hereto hereby irrevocably submits
to the non-exclusive jurisdiction of the North Carolina Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any such North Carolina Court, or that
such Proceeding has been commenced in an improper or inconvenient forum. Each
party hereto hereby irrevocably waives personal service of process and consents
to process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 



30

 

 

6.9. Survival. Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein shall
survive the Closing and the delivery of the Preferred Shares.

 

6.10. Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that the parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission, or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile signature page were an original thereof.

 

6.11. Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

6.12. Replacement of Preferred Shares. If any certificate or instrument
evidencing any Preferred Shares is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company and the Transfer Agent of such loss, theft or
destruction and the execution by the holder thereof of a customary lost
certificate affidavit of that fact and an agreement to indemnify and hold
harmless the Company and the Transfer Agent for any losses in connection
therewith or, if required by the Transfer Agent, a bond in such form and amount
as is required by the Transfer Agent. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Preferred Shares. If a
replacement certificate or instrument evidencing any Preferred Shares is
requested due to a mutilation thereof, the Company may require delivery of such
mutilated certificate or instrument as a condition precedent to any issuance of
a replacement.

 

6.13. Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.

 

6.14. Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

6.15. Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. The decision of each Purchaser to purchase Preferred
Shares pursuant to the Transaction Documents has been made by such Purchaser
independently of any other Purchaser and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or any Subsidiary which may have been
made or given by any other Purchaser or by any agent or employee of any other
Purchaser, and no Purchaser or any of its agents or employees shall have any
liability to any other Purchaser (or any other Person) relating to or arising
from any such information, materials, statement or opinions. Nothing contained
herein or in any Transaction Document, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Preferred Shares or enforcing
its rights under the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose. It is expressly understood
and agreed that each provision contained in this Agreement is between the
Company and a Purchaser, solely, and not between the Company and the Purchasers
collectively and not between and among the Purchasers.

 



31

 

 

6.16. Termination. This Agreement may be terminated and the sale and purchase of
the Preferred Shares abandoned at any time prior to the Closing by either the
Company or any Purchaser (with respect to itself only) upon written notice to
the other, if the Closing has not been consummated on or prior to 5:00 p.m.,
Eastern time, on the Outside Date; provided, however, that the right to
terminate this Agreement under this Section 6.16 shall not be available to any
Person whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such time. Nothing in this Section 6.16 shall be deemed to release any
party from any liability for any breach by such party of the terms and
provisions of this Agreement or the other Transaction Documents or to impair the
right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents. In the
event of a termination pursuant to this Section, the Company shall promptly
notify all non-terminating Purchasers. Upon a termination in accordance with
this Section, the Company and the terminating Purchaser(s) shall not have any
further obligation or liability (including arising from such termination) to the
other, and no Purchaser will have any liability to any other Purchaser under the
Transaction Documents as a result therefrom.

 

6.17. Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Purchaser exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

 

[Signatures on following page]

 



32

 

 



  CAROLINA BANK HOLDINGS, INC.                     By:         Robert T.
Braswell       President and Chief Executive Officer                    

NAME OF PURCHASER:

                          By:       Name:       Title:    



 



  Aggregate Purchase Price     (Subscription Amount): $    



 

 

Number of Preferred Shares

 

to be Acquired:

   

 

  Tax ID No:    

 



  Address for Notice:                          



 





  Telephone:       Facsimile:       Email:               Attention:    



 



Delivery Instructions:   (if different than above)                      



 



Physical Certificates Required:

 

YES o          NO o



 

 

 

[Signature Page to Securities Purchase Agreement]



 



 

 

 

EXHIBITS

  

A − Form of Articles of Amendment       B − Form of Registration Rights
Agreement       C-1 − Accredited Investor Questionnaire       C-2 − Stock
Certificate Questionnaire       D − Form of Opinion of Company Counsel       E −
Form of Secretary’s Certificate       F − Form of Officer’s Certificate

  



 

 

 

EXHIBIT A

 

Form of Articles of Amendment

 

 

 

 

EXHIBIT B

 

Form of Registration Rights Agreement

 

 

 

 

EXHIBIT C-1

 

ACCREDITED INVESTOR QUESTIONNAIRE

 

(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)

 

 

To: Carolina Bank Holdings, Inc.

 

This Accredited Investor Questionnaire (“Questionnaire”) must be completed by
each potential investor in connection with the offer and sale of shares of
Series B Non-Voting Convertible Preferred Stock (the “Preferred Shares”), of
Carolina Bank Holdings, Inc., a North Carolina corporation (the “Company”). The
Preferred Shares are being offered and sold by the Company without registration
under the Securities Act of 1933, as amended (the “Act”), and the securities
laws of certain states, in reliance on the exemptions contained in Section
4(a)(2) of the Act and on Regulation D promulgated thereunder and in reliance on
similar exemptions under applicable state laws. The Company must determine that
a potential investor meets certain suitability requirements before offering or
selling Preferred Shares to such investor. The purpose of this Questionnaire is
to assure the Company that each investor will meet the applicable suitability
requirements. The information supplied by you will be used in determining
whether you meet such criteria, and reliance upon the private offering
exemptions from registration is based in part on the information herein
supplied.

 

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire, you will be authorizing the Company to
provide a completed copy of this Questionnaire to such parties as the Company
deems appropriate in order to ensure that the offer and sale of the Preferred
Shares will not result in a violation of the Act or the securities laws of any
state and that you otherwise satisfy the suitability standards applicable to
purchasers of the Preferred Shares. All potential investors must answer all
applicable questions and complete, date and sign this Questionnaire. Please
print or type your responses and attach additional sheets of paper if necessary
to complete your answers to any item.

 

PART A. BACKGROUND INFORMATION

 



Name of Beneficial Owner of the Preferred Shares:        

 

Business Address:       (Number and Street)

 

      (City) (State) (Zip Code)

 

Telephone Number: (___)        



If a corporation, partnership, limited liability company, trust or other entity:

 

Type of entity:  

 

Were you formed for the purpose of investing in the securities being offered?

 

Yes ____ No ____

 



 

 

 

If an individual:

 





Resident Address:       (Number and Street)

 

      (City) (State) (Zip Code)

 

Telephone Number: (___)        



 

Age:__________                     Citizenship: ____________
                  Where registered to vote: _______________

 

If an individual, set forth in the space provided below the state(s) in the
United States in which you maintained your residence during the past two years
and the dates you resided in each state:

 

If an entity, set forth in the space provided below the state in the United
States in which you made your investment decision:

 

Are you a director or executive officer of the Company?

 

 

Yes ____         No ____

 

Social Security or Taxpayer Identification
No._______________________________________________________________________________________

 

 

PART B. ACCREDITED INVESTOR QUESTIONNAIRE

 

In order for the Company to offer and sell the Preferred Shares in conformance
with state and federal securities laws, the following information must be
obtained regarding your investor status. Please initial each category applicable
to you as a Purchaser of Preferred Shares.

 

1. A bank as defined in Section 3(a)(2) of the Securities Act, or any savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity;      
2. A broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934;       3. An insurance company as defined in Section
2(a)(13) of the Securities Act;       4. An investment company registered under
the Investment Company Act of 1940 or a business development company as defined
in Section 2(a)(48) of that Act;       5. A Small Business Investment Company
licensed by the U.S. Small Business Administration under Section 301(c) or (d)
of the Small Business Investment Act of 1958;       6. A plan established and
maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions, for the benefit of its
employees, if such plan has total assets in excess of $5,000,000;       7. An
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;      

  

8. A private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940;       9. An organization described in
Section 501(c)(3) of the Internal Revenue Code, corporation, Massachusetts or
similar business trust, or partnership, not formed for the specific purpose of
acquiring the Preferred Shares, with total assets in excess of $5,000,000;      
10. A trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Preferred Shares, whose purchase is directed
by a sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company;       11. A natural person whose individual net
worth, or joint net worth with that person’s spouse, at the time of his or her
purchase exceeds $1,000,000 (see Note 11 below);       12. A natural person who
had an individual income in excess of $200,000 in each of the two most recent
years, or joint income with that person’s spouse in excess of $300,000 in each
of those years, and has a reasonable expectation of reaching the same income
level in the current year;       13. An executive officer or director of the
Company; and       14. An entity in which all of the equity owners qualify under
any of the above subparagraphs. If the undersigned belongs to this investor
category only, list the equity owners of the undersigned, and the investor
category which each such equity owner satisfies.

 



 

 

 

Note 11.   For purposes of calculating net worth under paragraph (11): (A)   The
person’s primary residence shall not be included as an asset; (B)   Indebtedness
that is secured by the person’s primary residence, up to the estimated fair
market value of the primary residence at the time of the sale of securities,
shall not be included as a liability (except that if the amount of such
indebtedness outstanding at the time of sale of securities exceeds the amount
outstanding 60 days before such time, other than as a result of the acquisition
of the primary residence, the amount of such excess shall be included as a
liability); and (C)   Indebtedness that is secured by the person’s primary
residence in excess of the estimated fair market value of the primary residence
at the time of the sale of securities shall be included as a liability.

 

 

A. FOR EXECUTION BY AN INDIVIDUAL:

 



Date:                             By:             Print Name:  



 

B. FOR EXECUTION BY AN ENTITY:

 

Entity Name:   

 





Date:                             By:             Print Name:           Title:  

  

C. ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):

 



Entity Name:   

 





Date:                             By:             Print Name:           Title:  

 



Entity Name:   

 





Date:                             By:             Print Name:           Title:  

  

 

 

 

EXHIBIT C-2

 

Stock Certificate Questionnaire

 

Please provide the Company with the following information:

 

1.

The exact name that the shares of Preferred Stock are to be registered in. You
may use a nominee name if appropriate: 

            2.

The relationship between the Purchaser of the shares of Preferred Stock and the
registered holder listed in response to Item 1 above: 

            3. The mailing address, telephone number and e-mail address of the
registered holder listed in response to Item 1 above:                          
          4. The Tax Identification Number (or, if an individual, the Social
Security Number) of the registered holder listed in response to Item 1 above:  
 

 

 

 

 

EXHIBIT D

 

Form of Opinion of Company Counsel

 

[Company Counsel to add Preamble and Carveouts]

 

1.The Company validly exists as a corporation in good standing under the laws of
the State of North Carolina.

 

2.The Bank validly exists as a corporation in good standing under the laws of
the State of North Carolina.

 

3.The Company has the corporate power and authority to execute and deliver and
to perform its obligations under the Transaction Documents, including, without
limitation, to issue the Preferred Shares and the Underlying Shares.

 

4.The Company is a registered bank holding company under the Bank Holding
Company Act of 1956, as amended.

 

5.The deposit accounts of the Bank are insured by the Federal Deposit Insurance
Corporation under the provisions of the Federal Deposit Insurance Act.

 

6.Each of the Transaction Documents has been duly authorized, executed and
delivered by the Company and, assuming due authorization, execution and delivery
by the Purchasers (to the extent they are a party), each of the Transaction
Documents constitutes a valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms.

 

7.The execution and delivery by the Company of each of the Transaction Documents
and the performance by the Company of its obligations under such agreements,
including its issuance and sale of the Preferred Shares and the Underlying
Shares, do not and will not: (a) require any consent, approval, license or
exemption by, order or authorization of, or filing, recording or registration by
the Company with any federal or state governmental authority, except (1) as may
be required by federal securities laws with respect to the Company’s obligations
under the Registration Rights Agreement, (2) the filing of Form D pursuant to
Securities and Exchange Commission Regulation D, and (3) [the filings required
in accordance with Section 4.4, 4.6 4.16 of the Securities Purchase Agreement],
(b) violate any federal or state statute, rule or regulation, or any rule or
regulation of the Nasdaq Stock Market LLC, or any court order, judgment or
decree, if any, listed in Exhibit A hereto, which exhibit lists all court
orders, judgments and decrees that the Company has certified to us are
applicable to it, (c) result in any violation of the Articles of Incorporation
or Bylaws of the Company or (d) result in a breach of, or constitute a default
under, any Material Contract.

 

8.Assuming the accuracy of the representations, warranties and compliance with
the covenants and agreements of the Purchasers and the Company contained in the
Securities Purchase Agreement, it is not necessary, in connection with the
offer, sale and delivery of the Preferred Shares to the Purchasers to register
the Preferred Shares under the Securities Act.

 

9.The Preferred Shares being delivered to the Purchasers pursuant to the
Securities Purchase Agreement have been duly and validly authorized and, when
issued, delivered and paid for as contemplated in the Securities Purchase
Agreement, will be duly and validly issued, fully paid and non-assessable, and
free of any preemptive right or similar rights contained in the Company’s
Articles of Incorporation or Bylaws. The Underlying Shares, when issued in
accordance with the Articles of Amendment following approval by the Company’s
shareholders, will be duly and validly issued, fully paid and non-assessable,
and free of any preemptive right or similar rights contained in the Company’s
Articles of Incorporation or Bylaws.

 

 

 

 

EXHIBIT E

 

Form of Secretary’s Certificate

 

The undersigned hereby certifies that [he/she] is the duly elected, qualified
and acting Secretary of Carolina Bank Holdings, Inc., a North Carolina
corporation (the "Company "), and that as such [he/she] is authorized to execute
and deliver this certificate in the name and on behalf of the Company in
connection with the Securities Purchase Agreement, dated as of ______________,
2015, by and among the Company and the investors party thereto (the “Securities
Purchase Agreement "), and further certifies in his official capacity, in the
name and on behalf of the Company, the items set forth below. Capitalized terms
used but not otherwise defined herein shall have the meaning set forth in the
Securities Purchase Agreement.

 

1.Attached hereto as Appendix A is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company at a meeting
held on ______________, 2015. Such resolutions have not in any way been amended,
modified, revoked or rescinded, have been in full force and effect since their
adoption to and including the date hereof and are now in full force and effect.

 

2.Attached hereto as Appendix B is a copy of the Company’s Articles of
Incorporation, as amended. Such Articles of Incorporation, as amended constitute
true, correct and complete copies of the Articles of Incorporation, as amended
of the Company, certified by the North Carolina Secretary of State as true,
complete, and correct. No action for any amendment thereto has been taken or is
pending. [the amendment will be part of the articles at the time this is signed]

 

3..Attached hereto as Appendix C is a copy of the Company’s bylaws. Such bylaws
constitute true, correct and complete copies of the bylaws of the Company as in
effect on the date hereof. No action for any amendment thereto has been taken or
is pending.

 

4.Each person listed below has been duly elected or appointed to the position(s)
indicated opposite his name and is duly authorized to sign the Securities
Purchase Agreement and each of the Transaction Documents on behalf of the
Company, and the signature appearing opposite such person’s name below is such
person’s genuine signature.

 

  

Name Position

Signature

 

       

 

 

 

 

 

IN WITNESS WHEREOF, the undersigned has hereunto set [his/her] hand as of this
___ day of _________, 2015.

 

 

 

_____________________________________________

[____________________]

Secretary

 

 

I, ____________________, [Chief Financial Officer], hereby certify that
__________________is the duly elected, qualified and acting Secretary of the
Company and that the signature set forth above is [his/her] true signature.

 

 

 

_____________________________________________

[____________________]

Chief Financial Officer



  

 

 

 

Appendix A

 

Resolutions

 

 

 

 

Appendix B

 

Articles of Incorporation

  

 

 

 

Appendix C

  

Bylaws

 

 

 

 

EXHIBIT F

 

Form of Officer’s Certificate

 

The undersigned, the [Chief Executive Officer] [Chief Financial Officer] of
Carolina Bank Holdings, Inc., a North Carolina corporation (the “Company”),
pursuant to Section 5.1(f) of the Securities Purchase Agreement, dated as of
________________, 2015, by and among the Company and the investors signatory
thereto (the “Securities Purchase Agreement”), hereby represents, warrants and
certifies as follows (capitalized terms used but not otherwise defined herein
shall have the meaning set forth in the Securities Purchase Agreement):

 

1.The representations and warranties of the Company contained in the Securities
Purchase Agreement are true and correct as of the date when made and as of the
Closing Date, as though made on and as of such date, except for such
representations and warranties that speak as of a specific date.

 

2.The Company has performed, satisfied and complied in all material respects
with all covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by it at or prior to the
Closing.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate this ___ day
of _________, 2015.

 

 

____________________________________

[______________________]

[______________________]

 



 

 

 

